Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 1 of
                                       97




                        Exhibit N
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 2 of
                                       97




                                    VOLUNTARY WORK PROGRAM



     I.      POLICY

             Every facility with a work program will provide detainees the opportunity to work and earn
             money. While not legally required to do so, INS affords working detainees basic
             Occupational Safety and Health Administration (OSHA) protections.

     U.      APPLICABILITY

             The standards provided in this Detention Standard shall apply to the following facilities
             housing INS detainees:
             1. Service Processing Centers (SPCs);
             2. Contract Detention Facilities (CDFs); and
             3. State or local government facilities used by INS through Intergovernmental Service
                Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                facilities."
             Within the document additional implementing procedures are identified for SPCs and CDFs.
             Those procedures appear in italics. IGSA facilities may find such procedures useful as
             guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
             SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

             See the separate "Definitions" Standard for the meaning of certain terms used in this
             document.

     III.    STANDARDS AND PROCEDURES

     A.      Voluntary Work Program

             Detainees who are physically and mentally able to work will be provided the opportunity to
             participate in any voluntary work program.

             The detainee's classification level will determine the type of work assignment for which he/she
             is eligible.

             General-work assignments at SPCs!CDFs do not require specific skills. A sample of work
             assignments and corre::,ponding classification levelsfollows:




     Voluntmy Tf1ark Program                                                              September 20, 2000



                                                                                                  GEO-MEN 00063671
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 3 of
                                       97


                               Work Assignment                                             Level

                     1. Kitchen worker (either shtft)                               1-2 (and 3, ti screened
                                                                                         for violence)
                     2. Recreation/Library/Barber                                   1-2 (and 3, {f screened
                                                                                         for violence)
                     3. Living area clean-up/janitorial                                    1-3
                     4. Area cleaning (inside facility)                                    1-3
                     5. Area cleaning (outside facility)                                   1
                     6. Evening workers (unit janitorial)                                  1-2
                     7. Evening workers (buildingjanitorial)                               1-2
                     8. Processing                                                         1-2
                     9. Bus detail                                                         1-3
                     10. Maintenance                                                       1-2
                     11. Lawn care                                                         1-3
                     12. Laundry                                                           1-2

     B.      Voluntary Work Program Objectives

             Through the voluntary work program:

             1.      Physically and mentally able detainees are gainfully employed while contributing to
                     the orderly operation of the facility;

             2.      Essential operations and services improve through the productivity of detainees; and

             3.      Inactivity-induced idleness and disciplinary-code violations will decline.

     C.      Required Work Assignments

             Work assignments are voluntary.       However, all detainees are responsible for personal
             housekeeping.

            In SPCs!CDF:,;;;, detainees are required to maintain their immediate living areas in a neat and
             orderly manner. This involves making their bunk beds daily, stacking loose papers, keeping
             the floor free qf debris and dividers .fi·ee of clutter, and hanging/draping no articles qf
             clothing, pictures, keepsakes, or other objectsfrom beds, overhead lighting.fixtures, or other
            furniture.

     D.      Voluntary Special Details

             Detainees may volunteer for the temporary work details that occasionally arise. The work,
             which generally last from several hours to several days, can involve digging trenches,
             removing topsoil, and other labor-intensive work. Level-3 detainees will not, under any
             circumstances, work outside the secure outer perimeter. With immediate supervision, lower
             categories of level-3 detainees may participate in special details.



     Voluntmy Tf1ark Program                            2                                September 20, 2000




                                                                                                   GEO-MEN 00063672
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 4 of
                                       97


     E.      Detainee Selection

             The OIC shall develop site-specific rules for selecting work detail volunteers.

             In SPCs!CDFs, these general procedures apply:

             a.      Staff will present the detainee's name and A-number to the shift supervisor or the
                     requesting department head

             b.      The shift supervisor/department head will review the detainee' s detention file and/or
                     A-file for classffication purpose, scanning documents that might provide relevant
                     information.

             c.      Inquiries to staff members about the detainee 's attitude and behavior may affect the
                     supervisor's selection.

             d.      Sta.ff will explain the rules and regulations as well as privileges relating to the
                     detainee worker's status.

             The primary factors in hiring a detainee as a worker will be his/her classification level and
             the specific requirements of the job.

     F.      Discrimination in Hiring Detainee Workers

             Volunteering detainees will not be denied work opportunities based on non-merit factors,
             such as social group, race, religion, sex, physical or mental handicaps, or national origin.

     G.      Physically and Mentally Challenged Detainees

             INS maintains custody of physically and mentally challenged detainees whose disabilities
             range from minor to debilitating. While some of these individuals' medical restrictions will
             prevent them from working, those with less severe disabilities will have the opportunity to
             participate in the voluntary work program, in appropriate work projects.

             The selecting official must consider the precise limitations of a disabled individual before
             rejecting certain work assignments. Expediency or convenience will not justify the rejection
             or pigeonholing of a detainee who, with reasonable accommodation, can perform the essential
             function of the work involved. In disputed cases, the official will consult medical personnel
             to ascertain the detainee's assignability with regard to a given project.

     H.      Hours of Work

             Detainees participating in the volunteer work program are required to work according to a
             fixed schedule.




     Voluntmy Tf1ark Program                         3                                   September 20, 2000




                                                                                                 GEO-MEN 00063673
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 5 of
                                       97


            In SPCs!CD}:,;;, the normal scheduled workday for a detainee employed fuff-time is a
            maximum of 8 hours. Detainees who l'Vish to participate in the work program will not be
            permitted to work in excess of 8 hours daily, 40 hours weekly.

             Unexcused absences.from work or unsatisfactory work performance may result in removal
            from the voluntary work program

     I.      Work Restrictions

             The OIC may restrict the number of work details permitted a detainee during one day.

             In SPCs!CDFs, a detainee may participate in only one work detail per day. Also, the
             detainee is required to sign a voluntmy work program agreement before evety new
             assignment. Completed agreements will be filed in the detainee 's detention file. (Sample
             agreement attached).

     J.      Facilities That Detain Criminal Aliens

             If the facility cannot establish the classification level in which the detainee belongs, the
             detainee shall be ineligible for the voluntary work program.

     K.      Compensation

             Detainees shall receive monetary compensation for work completed in accordance with the
             facility's standard policy.

             In SPCs!CDFs, the stipend is $1. 00 per day, to be paid daily.

     L.      Removal of Detainee from Work Detail

             A detainee may be removed from a work detail for cause. Upon removing a detainee from
             a work detail, the OIC shall place a written justification in the detainee' s detention file.

             A non-exhaustive list of reasons for removal follows:

             1.      Unsatisfactory performance.

             2.      Disruptive behavior, threats to security, etc.

             3.      Infraction of a facility rule, regulation or policy, leading to removal from a work
                     details as a sanction imposed by the Institutional Disciplinary Panel.

             4.      Physical inability to perform all functions required by the job, whether because of a
                     lack of strength or a medical condition. Such detainees may be removed from a work
                     detail to prevent future injuries.




     Voluntmy Tf1ark Program                          4                                 September 20, 2000




                                                                                                 GEO-MEN 00063674
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 6 of
                                       97


     M.      Detainee Responsibility

             The OIC will establish procedures for informing detainee volunteers about on-the-job
             responsibilities and reporting procedures.

             In SPCs!CDFs, the detainee is expected to be ready to report for work at the required time.
             1he detainee may not leave an assignment without permission.

             The detainee will perform all assigned tasks diligently and conscientiously. Removal from the
             work detail and/or disciplinary action may result when a detainee evades attendance and
             performance standards in assigned activities, or encourages others to do so.

             The detainee will exercise care in performing assigned work, using safety equipment and other
             precautions in accordance with the work supervisor's instructions. In the event of a work-
             related injury, the detainee shall notify the work supervisor, who will immediately implement
             injury-response procedures (see section III. 0., below).

     N.      Detainee Training and Safety

             All detention facilities shall comply with all applicable health and safety regulations and
             standards.

             The OIC shall ensure that all department heads develop and institutes, in conjunction with the
             facility's training officer, appropriate training for all detainee workers.

             I.      In all SPCs!CDFs the Voluntary Work Program shall operate in compliance with the
                     following:

                     a.        Occupational Safety and Health Administration (OSHA) regulations set forth
                               in 29 CFRParts 1910, 1926, and 1960 (current indexes attached);
                     b.        National Fire Protection Association IOI Life Safety Code (current index
                               attached);
                     c.        American Correctional Association Standards for Adult Local Detention
                               Facilities (<;ee section IV., below);
                     d         INS Environmental Occupational Safety and Health Program Handbook.

             2.      Upon the detainee's assignment to a job or detail, the supervisor shall provide
                     thorough instructions regarding safe work methods and, if relevant, hazardous
                     materials. The supervisor shall demonstrate safety features and practices. Workers
                     will learn to recognize hazards in the workplace, to understand the protective devices
                     and clothing provided, and to report deficiencies to their supervisors. INS will not
                     tolerate "lack of knowledge or skill" as an accident's cause. Therefore, the detainee
                     shall undertake no assignment before signing a voluntary work program agreement.
                     Among other things, by signing the agreement the detainee confirms he/she has
                     received and understood training about the assigned job from the supervisor. This
                     agreement will be placed in the detainee's detention file.



     Voluntmy Tf1ark Program                          5                                  September 20, 2000




                                                                                                 GEO-MEN 00063675
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 7 of
                                       97


             3.      Medical staff, working with the Public Health Service, will ensure detainees are
                     medically screened and certified before undertaking a food service assignment.

             4.      The facility will provide detainees with safety equipment that meets OSHA and other
                     standards associated with the task performed.

             5.      Each Regional Scifety and Health Officer (RSHO) shall be responsible for providing
                     every SPCICDF in his/her region with complete and current copies of the documents
                     listed in III.NJ., above, including 29 CFR Parts 1910, 1926 and 1960. The OIC
                     shall ensure that the facility operates in compliance with all currently applicable
                     standards.

     0.      Detainee Injury and Reporting Procedures

            The OIC shall implement procedures for immediately and appropriately responding to on-the-
            j ob injuries, including immediate notification of INS.

            In SPCs/CDFs, if a detainee is injured while performing his/her work assignment, the
            jbllowing procedures apply:

             1.      The work supervisor will immediately not?!Y the facility medical staff In the event
                     that the accident occurs in a facility that does not provide 24-hour medical coverage,
                     the supervisor will contact the on-call medical officer for instructions.

             2.      First aid will be administered when necessary.

             3.      Medical staff will determine what treatment is necessary and where that treatment
                     will take place.

             4.      The work supervisor will complete a detainee accident report and submit it to the
                     OIC jbr review and processing. A copy of this report will be placed in the detainee 's
                     A-file.




     Voluntmy Tf1ark Program                         6                                   September 20, 2000




                                                                                                 GEO-MEN 00063676
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 8 of
                                       97


     IV.     AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED:

             American Correctional Association 3rd Edition, Standards for Adult Detention Facilities:
             3-ALDF-3E-04, SA-01, SA-03, SA-04, SA-05, SA-06, SA-08, SA-13.




                                              Approval of Standard




                     xccuthe Assoriatc Com1nissfont:r
            Oifice of Prograins




            Exkcntive As&o{:intt~ ('on:un.issioner
            Office of Fh.dd Operations



     Voluntmy Tf1ark Program                         7                               September 20, 2000




                                                                                              GEO-MEN 00063677
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 9 of
                                       97




                                            DISCIPLINARY POLICY



     I.       POLICY

              To provide a safe and orderly living environment, facility authorities will impose disciplinary
              sanctions on any detainee whose behavior is not in compliance with facility rules and
              procedures.

     II.      APPLICABILITY

              The standards provided in this Detention Standard shall apply to the following facilities
              housing INS detainees:
              1.       Service Processing Centers (SPCs);
              2.       Contract Detention Facilities (CDFs); and
              3.       State or local government facilities used by INS through Intergovernmental Service
                       Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                       facilities."
              Within the document additional implementing procedures are identified for SPCs and CDFs.
              Those procedures appear in italics. IGSA facilities may find such procedures useful as
              guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
              SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

              See the separate "Definitions" Standard for the meaning of certain terms used in this
              document.

     III.     STANDARDS AND PROCEDURES

     A.       Guidelines

              1.       Each facility holding INS detainees in custody will have a detainee disciplinary system.
                       This disciplinary system shall have progressive levels of reviews, appeals, procedures,
                       and documentation procedures. The disciplinary policy and procedures shall clearly
                       define detainee rights and responsibilities

              2.       Disciplinary action may not be capricious or retaliatory.

              3.       Staff may not impose or allow imposition of the following sanctions: corporal
                       punishment; deviations from normal food services; deprivation of clothing, bedding,
                       or items of personal hygiene; deprivation of correspondence privileges; or
                       deprivation of physical exercise unless such activity creates an unsafe condition.




      Detainee Discipline                                                                    September 20, 2000




                                                                                                     GEO-MEN 00063718
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 10
                                     of 97


             4.       The facility shall not hold a detainee accountable for his/her conduct if a medical
                      authority finds him/her mentally incompetent.

                      A mentally incompetent individual unable to appreciate the difference between
                      appropriate and inappropriate behavior- between "right" and "wrong" -is not capable
                      of acting in accordance with those norms. Therefore, he/she is not responsible for
                      his/her "wrongful" actions.

                      Also, a person who lacks the ability to understand the nature of the disciplinary
                      proceedings against him/her, or to assist in his/her own defense, is considered
                      incompetent. Disciplinary proceedings against such a detainee shall be postponed
                      until such time as the detainee is able to understand the nature of the disciplinary
                      proceedings and to assist in his/her own defense. If the detainee's mental status does
                      not improve within a reasonable amount of time, the Incident Report shall "find" the
                      detainee incompetent to assist in his/her own defense. Under that circumstance,
                      disciplinary proceedings cannot move forward.

             5.       The detainee handbook or equivalent, issued to each detainee upon admittance, shall
                      provide notice of the facility's rules of conduct, and of the sanctions imposed for
                      violations of the rules. Among other things, the handbook shall advise detainees of
                      the following:

                      a.     The right to protection from personal abuse, corporal punishment,
                             unnecessary or excessive use of force, personal injury, disease, property
                             damage, and harassment;

                      b.     The right of freedom from discrimination based on race, religion, national
                             origin, sex, handicap, or political beliefs;

                      c.     The right to pursue a grievance in accordance with written procedures
                             (provided in the handbook);

                      d.     The right to correspond with persons or organizations, consistent with safety,
                             security, and the orderly operation of the facility; and

                      e.     The right to due process, including the prompt resolution of a disciplinary
                             matter (in accordance with the rules, procedures, and sanctions provided. in
                             the handbook).

                     In SPCs/CDF:s·, copies of the rules of conduct and disciplinmy sanctions will be
                     posted in English, Spanish, and/or other languages spoken by significant numbers
                     qf detainees, as follows:

                      a.     Disciplinary Severity Scale
                      b.     Prohibited Acts
                      c.     Sanctions



     Detainee Discipline                             2                                   September 20, 2000




                                                                                                  GEO-MEN 00063719
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 11
                                     of 97


     B.      Incident Reports

             Officers who witness a prohibited act or have reason to suspect one has been committed shall
             prepare and submit an incident report. All incident reports must state the facts clearly,
             precisely, and concisely, omitting no details that could prove significant. Reports also will
             identify the officer(s), the detainee(s), and all witness(es) to the incident.

             INS approval is required for the incident-report forms used in CDFs and IGSA facilities.

             In SPCs/CDF:,;;;, minor transgressions will be settled informally, by mutual consent, whenever
             possible. If, however, the officer involved thinks an informal resolution inappropriate or
             unachievable, he/she shall prepare an Incident Report and Notice of Charges, forwarding
             it to the appropriate supervisor before the end of the assigned shift.

             The incident report shall cite the relevant rule or standard without quoting it in its entirety.
             For example, for destruction ofgovernment property, the report would cite, briefly, "Code
             218-Destroying Government Property. "

             If the officer observes anything unusual in the detainee 's behavior or demeanor, he/she shall
             so note in the report. The reporting officer shall also list all staff, contract officers or
             detainee witnesses to the incident, and the disposition of any physical evidence (weapons,
             property, etc.) relating to the incident. The reporting cifficer will sign the report and include
             title, date and time the report was signed The shift supervisor shall review all incident
             reports before going a.ff duty.

     C.      Investigations

             IGSAs shall have procedures in place to ensure that all incident reports are investigated within
             24 hours of the incident.

             The investigating officer shall have supervisory rank, or higher (unless prevented by personnel
             shortages) and shall have had no prior involvement in the incident, either as witness or officer
             at the scene. If an officer below supervisory rank conducts the investigation, the shift
             supervisor shall review his/her report(s) for accuracy and completeness, and sign them.

             In SPCs!CDFs, the qfficer designated to investigate the incident is responsible for
             completing the necessmy interviews, collecting evidence, and submitting written reports.

             The investigating officer shall:

             I.       Commence the investigation within 24 hrs. of receipt of the incident report.

             2.      Advise the detainee of the right to remain silent at every stage qf the disciplinary
                     process, and ensure he/she has a complete listing of detainee rights

             3.       Advise the detainee that, although silence may not be used to support a finding of
                      guilt, silence is rarely interpreted in the detainee 's favor.


     Detainee Discipline                             3                                     September 20, 2000




                                                                                                    GEO-MEN 00063720
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 12
                                     of 97


            4.       Provide the detainee(<;) with a copy of the incident report/notice of charges at least
                     24 hours before the start of disciplinary proceedings.

             5.       Advise the detainee of his/her right, if applicable, to an initial hearing before the
                      Unit Disciplinary Committee (UDC) -within 24 hours of his/her notification of
                      charges.

             6.       Terminate the investigation if the incident is under investigation elseivhere, e.g., on
                      criminal grounds, unless and until the agency with prima,yjurisdiction concludes
                      its investigation or indicates that it will not pursue the matter.

             7        Record personal observances and other potentially material information.

             8.       Prepare a factual report of the investigation, including the location or disposition
                      qf any physical evidence.

             9.       Fonvard to the UDC all reports relevant to the disciplinary hearing. NOTE: policy
                      expressly prohibits providing a copy qf any such report(::,) to the detainee at this
                      stage of the disciplinary process.

             Unit Disciplinary Committee (UDC)

             All facilities shall establish an intermediate level of investigation/adjudication is present to
             adjudicate low or moderate infractions. They shall also ensure that the detainee is afforded
             all the rights listed under "Detainee Rights in UDC Proceedings," below.

             In SPCs!CDFs:

             The UDC administering unit discipline shall comprise .from one to three members, at least
             one of whom is a supervisor.

             17-ie UDC shall not include the reporting officer, the investigating officer, or an officer who
             witnessed or was directly involved in the incident. Only if virtually eve1y available qfficer
             witnessed or was directly involved in the incident shall an exception to this rule occur

             The UDC will conduct hearings and, to the extent possible, informally resolve cases
             involving "high moderate" or "low moderate" charges, in accordance with the list of charges
             and related sanctions (see III, I., below). Unresolved cases and cases involving serious
             charges are forwarded to the Institutional Disciplinary Panel.

             The UDC shall have authority to:

             1.       Conduct hearing and informally resolve incidents involving High Moderate or Low
                      A/foderate charges.

             2.       Consider written reports, statements, and physical evidence.



     Detainee Discipline                             4                                    September 20, 2000




                                                                                                   GEO-MEN 00063721
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 13
                                     of 97


             3.       Hear pleadings on the part of the detainee.

             4.      Make findings that a detainee did or did not commit the rule violation(s) or
                     prohibited act(,;;;) as charged, based on the preponderance of evidence.

             5.       Impose minor sanctions "E" through "M" in accordance with the table ofprohibited
                      acts and associated sanctions (s-ee section Jf[J., below).

             The detainee in UDC proceedings shall have the right to:

             I.       Remain silent at any stage of the disciplinary process.

             2.       Due process, including a UDC hearing within 24 hours qf the end of the
                      investigation, and:

                      a.      To attend the entire hearing (excluding committee deliberations); or

                      b.      To waive the right to appear.

                      If security considerations prevent the detainee\· attendance, the committee must
                      document the security considerations.

             3.       Present statements and evidence in his/her own behalf

             4.       Appeal the committee's determination through the detainee appeal process.

             The UDC sh all:

             1.       Advise the detainee qf above-listed rights before the hearing.

             2.       Refer to the !DP any incident involving a serious violation, i.e., associated with an
                      A-through-D-range sanction. This includes code violations in the "Greatest" and
                      "High" categories (JOOs and 200s).

             3.       Serve the detainee with:

                      a.     A copy of the UDC decision and sanctions imposed; or

                      b.      Written notification of charges and hearing before the !DP.

             4.       If the detainee's case is being referred to the !DP, advise the detainee, in writing, qf

                      a.      The right to call -witnesses and present evidence before the !DP; and

                      b.      1he right to a staff representative before the IDP.




     Detainee Discipline                             5                                    September 20, 2000




                                                                                                    GEO-MEN 00063722
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 14
                                     of 97


     E.      Staff Representation

             In SPCs!CDFs, the Officer in Chwge (OIC) shall, upon the detainee 's request, assign a staff
             representative to help prepare a defense. 1his help will be automatically provided for
             illiterate detainees, detainees with limited English-language skills; detainees without means
             of collecting and presenting essential evidence and detainees in administrative or
             disciplinary segregation.

             1.       A staff representative must be a full-time employee.

             2.       Because qf the potential conflict of interest, the OIC, members qf the !DP and of the
                      UDC initially involved in the case, eyewitnesses, the reporting and investigating
                      officers, and anyone else with a stake in the outcome shall not act as staff
                      representative.

             3.       The detainee may select hi.s!her staff representative, barring anyone identified in #2,
                      above .

             ..f..    1he JDP shall arrange for the presence of the staff representative selected by the
                      detainee. ff that staff member declines or is unavailable, the detainee has three
                      choices. He/she may select a d?fferent representative; wait for the unavailable staff
                      member to become available (within a reasonable period); or proceed without a staff
                      representative.

             5.       A staff member declining to serve as a detainee's representative must state the
                      reason on the staff representative form.

             6.       If several officers decline, the OJC shall assign a staff member to serve as that
                      detainee 's staff representative.

             7.       1he staff representative shall be free to speak to witnesses and to present evidence
                      in the detainee's behalf, including any mitigating circumstances.

             8.       The JDP shall allow the staff representative enough time to speak with the detainee
                      and interview witnesses. The standard pre-hearing preparation time will suit most
                      cases. However, the !DP may grant a delay if required for an adequate defense.

             9.       17-ie !DP shall establish the reliability of information provided by a confidential
                      informant before considering it in the disciplinary proceedings.

             10.      The JDP may withhold the confidential informant's identity from the staff
                      representative. While the staff representative may challenge the substance of any
                      confidential information the !DP discloses, he/she may not question its reliability
                      (pre-established by the JDP).

             11.      When the detainee cannot effectively present his/her mvn case, the OIC shall appoint
                      a stqff representative, even if not requested by the detainee.


     Detainee Discipline                              6                                   September 20, 2000




                                                                                                   GEO-MEN 00063723
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 15
                                     of 97


     F.      Institutional Disciplinary Panel

             All facilities that house INS detainees shall have a disciplinary panel to adjudicate
             detainee incident reports. Only the disciplinary panel can place a detainee in
             disciplinary segregation.

             In SPCs and CDFs

             1.       The !DP will consist of three members, including the chairperson.

             2.       The OIC shall appoint the three members of the panel..

             Members will be appointed by the OJC. 1he panel shall not include the reporting officer,
             the investigating officer, any member of the referring UDC, or anyone who witnessed or 1-1/as
             directly involved in the incident. Only if virtually every available officer witnessed or was
             directly involved in the incident shall an exception to this rule occur

             The /DP shall have authority to:

             I.       Conduct hearings on all charges and allegations referred by the UDC.

             2.       Call witnesses to testify.

             3.       Consider written reports, statements, physical evidence, and oral testimony.

             4.       Hear pleadings by detainee and staff representative.

             5.      lvfake findings that the detainee did or did not commit the rule violation(s) or
                     prohibited act(:-.) as charged, based on the preponderance of evidence.

             6.       Impose sanctions as listed and authorized in each category.

             The /DP shall:

             1.       Verify that the detainee has been advised of, and afforded, his1her rights, as provided
                      above.

             2.       Remind the detainee of his/her right to a staff representative, providing one {f
                      requested.

             3.       Advise the detainee ofhis/her right to ivaive the hearing and admit having committed
                      the qffense.




     Detainee Discipline                             7                                    September 20, 2000




                                                                                                   GEO-MEN 00063724
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 16
                                     of 97


             -f..        Conduct the hearing on the first business day after receiving the UDC's referral,
                         unless the detainee ivaives the 24-hour notification provision, requesting an
                         immediate hearing. In cases where a hearing is delayed, the reason(s) must be
                         documented (e.g., a continuing investigation offacts, their unavailability of one or
                         more essential witnesses, etc.) and approved by the OIC. If the detainee is being
                         held in segregation, the delay shall not exceed 72 hours, barring an emergency.

             5.          Prepare a 11,iritten record of its proceedings. 17-iis record must show that the detainee
                         was advised qf his/her rights. It must also document the evidence considered by the
                         Panel and subsequent findings; the decision and sanctions imposed, along with a
                         brief explanation.

             6.          Forward the entire record to the OIC, who may (a) concur; (b) terminate the
                         proceedings; or (c) impose stiffer or lesser sanctions.

             7.          Serve the detainee with written notification of the decision.

     G.      Postponement of Disciplinary Proceedings

             All facilities shall permit hearing postponements or continuances under certain circumstances.

             In SPCs/CDF:,;;;, circumstances justifying the postponement or continuance ofa hearing might
             include: defense preparation, physical or mental illness, security, escape, disciplinmy
             transfer, removal or pending criminal prosecution.

             An uncooperative detainee may also cause a delay in the proceedings, either because of
             inappropriate behavior during the hearing process or a refusal to participate in a productive
             manner.

     H.      Duration of Punishment

             The duration of punishment shall be within established limits. Neither the panel recommending
             sanctions nor the OIC making the final decision shall impose sanctions arbitrarily, outside
             these limits.

                    1.    Punishments range from the withholding of privilege(s) to segregation. Time in
                          segregation after a hearing will generally not exceed 60 days.

                    2.    Time served in segregation pending the outcoming of the proceedings may be
                          credited to the number of days to be spent in the segregation unit after the decision
                          is announced.

                    3.    The disciplinary report and accompanying documents are not placed in the file of a
                          detainee who is found not guilty. However, the facility may retain the material in its
                          own files for institutional uses (statistical, historical, etc.).




     Detainee Discipline                                 8                                     September 20, 2000




                                                                                                        GEO-MEN 00063725
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 17
                                     of 97


     I.      Disciplinary Severity Scale and Prohibited Acts

             All facilities shall have graduated scales of offenses and disciplinary consequences, as
             provided in this section.

             SPCs/CDFs shall adopt, without changing, the offense categories and disciplinary sanctions
             set forth in this section.

             Prohibited acts are divided into four categories: "Greatest, 11 "High, 11 "Moderate, "and
             "Low Moderate. 11 lhe sanctions authorized for each categ01y (,;ee table of sanctions,
             belmt) will be imposed only if the detainee is found to have committed a prohibited act.

               a.    "Greatest" offenses: The !DP shall impose and execute at least one sanction in the
                      A through E range. Additional sanctions (A through G) may be imposed and either
                      executed or suspended, at the discretion of the panel. The JDP may impose and
                      execute sanctions F and G only in conjunction with sanction A, B, C, D, and/or E.

                b.     "High" offenses: lhe JDP shall impose and execute at least one sanction in the
                       A through M range. Additional sanctions (A through lvf) may be imposed, and
                       either executed or suspended, at the discretion of the panel.

                c.     "High Moderate" offense,\': The JDP shall impose at least one sanction in the
                       A through M range, but may suspend any or all, once imposed Similarly, the UDC
                       shall impose at least one sanction in the G through Jvf range, but may suspend any
                       or all, once imposed

                d.         "Low 1Vloderate" offenses: lhe JDP shall impose at least one sanction in the E
                       through lvf range, but may suspend any or all, once imposed Similarly, the UDC
                       shall impose at least one sanction in the G through M range, but may suspend any
                       or all, once imposed

     J.      Documents

             All documents relevant to the incident, subsequent investigation, hearing(s), etc., will be completed
             and distributed in accordance with facility procedures.

             In SPCs/CDFs, documents will be prepared and distributed as.fbllows:

             Incident Report/Notice of Charges

             lhe officer shall prepare a report and submit it to the INS or CDF supervisor immediately after
             the incident takes place. If the incident is resolved informally, the officer will so note on the
             original report, which will then be jonvarded to the ChiefDetention Enforcement Officer or Chi<;[
             ofSecurity.




     Detainee Discipline                               9                                      September 20, 2000




                                                                                                       GEO-MEN 00063726
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 18
                                     of 97


             If the UDC is to be involved, the supervisor shall serve the detainee with a copy of the Notice
             ofCharges upon completion of the investigation, no less them 2-f. hmtrs before the UDC hearing.

             The UDC receives the original copy.

             If the UDC hears the matter, the ranking member ofthat committee shall serve the detainee with
             a copy qf the Incident Report1Notice of Charges indicating their decision. The UDC, upon
             conclusion cif its proceedings, will forward the entire record to either the Chief of Detention or
             the !DP, as appropriate.

             Investigation Report

             Original-submitted to the UDC.
             Detainee does not receive a copy

             UDC Report of Findings and Action

             Original-served on the detainee after the committee issues its.findings
             Copy-to the detainee detention file (guilty.finding only)

             Notice ofIDP Hearing

             Original-served on detainee
             Copy-detainee detention file

             Detainee Rights at IDP Hearing
             Original-served on detainee
             Copy-facility detention.file

             !DP Report

             Original-detainee detention file
             Copy-detainee

     K.      Confidential Information

             When a decision relies on information from a confidential informant, the UDC or IDP shall include
             in the hearing record the factual basis for finding the information reliable.

     L.      Notice to Detainees

             The detainee handbook, or equivalent, shall notify detainees of the following:

                1.     The disciplinary process.
                2.     The prohibited acts and disciplinary severity scale:
                3.     The procedure for appealing disciplinary findings.



     Detainee Discipline                             10                                    September 20, 2000




                                                                                                     GEO-MEN 00063727
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 19
                                     of 97


     IV.AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED

     American Correctional Association 3rd Edition Standards for Adult Local Detention Facilities: 3-ALDF-
     3C-Ol, 3C-02, 3C-03, 3C-04, 3C-05, 3C-06, 3C-07, 3C-08, 3C-09, 3C-10, 3C-ll, 3C-12, 3C-13, 3C-14,
     3C-15, 3C-16, 3C-l 7, 3C-18, 3C-19, 3C-20, 3C-21, 3C-22




                                             Approval of Standard




                 . I



                          Cnmin
                 , lix(,r:utive A%M1clalc Coru1nisstoner
          Omer of Progn:m1s




          lVHdrnd iL Pearson
          Extttdht .Assndute Cmnmissiont~r
          Offkc of Field Opt1rathms



     Detainee Discipline                             11                                September 20, 2000




                                                                                                GEO-MEN 00063728
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 20
                                     of 97
                                                                              Disciplinary Severity Scale and Prohibited Acts


                             "GREATEST" OFFENSE CATEGORY

     CODE    PROHIBITED ACTS                                           SANCTIONS

     100     Killing                                            A.     Initiate criminal
                                                                       proceedings
     101     Assaulting any person (includes
             sexual assault)                                    B.     Disciplinary transfer
                                                                       (recommend)
     102     Escape from escort; escape from a
             secure facility                                    C.     Disciplinary segregation
                                                                       (up to 60 days)
     103     Setting a fire (charged with this
             act in this category only \vhen                    D.     Make monetary
             found to pose a threat to life or                         restitution, if funds are available.
             a threat of serious bodily harm or
             in furtherance of a prohibited act
             of greatest severity, e.g., a riot or
             an escape; otherwise the charge is
             classified as Code 218 or 321)

     l 04    Possession or introduction of a
             gun, firearm, weapon, sharpened
             instrument, knife, dangerous
             chemical, explosive, escape tool,
             device, or ammunition.

     105     Rioting

     106     Inciting others to riot

     107     Hostage-taking

     108     Assaulting a staff member or any law enforcement officer

     l 09    Threatening a staff member or any law enforcement office with
             bodily harm.

     * 198   Interfering with a staff member in the performance of duties
             (conduct must be of the greatest severity). TI1is charge is to be used
             only if another charge of greatest severity is not applicable.

     * 199    Conduct that disrupts or interferes with the security or orderly running
             of the facility (conduct must be of the greatest severity). This charge is
             to be used only if another charge of greatest severity is not applicable.




                                                                                                          GEO-MEN 00063729
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 21
                                     of 97
                                                               Disciplinary Severity Scale and Prohibited Acts



                                "HIGH" OFFENSE CATEGORY

     CODE   PROHIBITED ACTS                             SANCTIONS

     200    Escape from unescorted activities,     A.   Initiate criminal
            open or secure facility,                    proceedings
            without violence
                                                   B.   Disciplinary transfer
     201    Fighting, boxing, wrestling,                (recommend)
            sparring, and any other form of
            physical encounter, including          C.   Disciplinary segregation
            horseplay, that causes or could             (up to 60 days)
            cause injury to another person;
            except when part of an approved        D.   Make monetary
            recreational or athletic activity           restitution. if funds are available

     202    Possession or introduction of an       E.   Loss of privileges:
                                                               .           .
            unauthorized tool                           comnussary, movies,
                                                        recreation, etc.
     203    Loss, misplacement, or damage of any
            restricted tool                        F.   Change housing

     204    Threatening another with bodily        G.   Remove from program and/
            harm                                        or group activity

     205     Extortion, blackmail, protection:     H.   Loss of job
             demanding or receiving money or
             anything of value in return for       I.   Impound and store
             protection against others, avoiding        detainee's personal
             bodily harm, or avoiding a threat          property
            being informed against
                                                   J.   Confiscate contraband
     206    Engaging in sexual acts
                                                   K.   Restrict to housing unit
     207    Making sexual proposals or threats

     208    Wearing a disguise or mask

     209    Tampering with or blocking any
            lock device

     210    Adulteration of food or drink




                                                                                          GEO-MEN 00063730
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 22
                                     of 97
                                                                      Disciplinary Severity Scale and Prohibited Acts



                           "HIGH" OFFENSE CATEGORY, cont'd

     CODE   PROHIBITED ACTS                                    SANCTIONS

     211    Possession, introduction, or use              A.   Initiate criminal
            of narcotics, narcotic parapher-                   proceedings
            nalia, or drugs not prescribed for
            the individual by the medical staff           B.   Disciplinary transfer
                                                               (recommend)
     212    Possessing an officer's or staff
            member's clothing
                                                          C.   Disciplinary segregation
     213    Engaging in or inciting a                          (up to 60 days)
            group demonstration
                                                          D.   Make monetary
                                                               restitution, if funds are available
     214    Encouraging others to participate
            in a work stoppage or to refuse to work       E.   Loss of privileges: commissary,
                                                               movies, recreation, etc.
     215    Refusing to provide a urine sample or
            or otherwise cooperate in a drug test

     216    Introducing alcohol into the facility         F.    Change housing

     217    Giving or offering an official or             G.   Remove from program
            staff member a bribe or anything                   and/or group activity
            of value
                                                          H.   Loss of job
     218     Giving money to, or receiving
             money from, any person for an illegal        I.   hnpound and store
             or prohibited purpose, such as                    detainee's property
            introducing/conveying contraband
                                                          J.   Confiscate contraband
     219    Destroying, altering, or damaging
            property (government or another               K.   Restrict to housing unit
            person's) worth more than $100

     220     Being found guilty of any combination of
            three or more high moderate or low moderate
            offenses within 90 days




                                                                                                 GEO-MEN 00063731
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 23
                                     of 97
                                                                              Disciplinary Severity Scale and Prohibited Acts



                               "HIGH" OFFENSE CATEGORY, cont'd

     CODE       PROHIBITED ACTS                                        SANCTIONS

     221        Signing, preparing, circulating,                A.     Initiate criminal
                or soliciting support for prohibited                   proceedings
                group petitions
                                                                B.     Disciplinaiy segregation
     222        Possessing or introducing an                           (recommend)
                incendiaiy device, e.g., matches,
                a lighter, etc.                                 C.     Disciplinaiy segregation

     223        Any act that could endanger                     D.     Make monetaiy restitution,
                person(s) and/or property                              if funds are available

     *298       Interfering with a staff member                 E.     Loss of privileges, e.g., commissaiy,
                in the performance of duties                           movies, recreation, etc.
                (conduct must be of highest
                severity). This charge is to be                 F.     Change housing
                used only when no other charge
                of highest severity is applicable.              G.     Remove from program
                                                                       and/or group activity
     *299       Conduct that disrupts or interferes
                with the security or orderly                    H.     Loss of job
                operation of the facility (conduct
                must be of highest severity). This              I.     Impound and store detainee's
                charge is to be used only when no                      personal property
                other charge of highest severity
                is applicable.                                  J.     Confiscate contraband

                                                                K.     Restrict to housing unit


     *When the prohibited act is interfering with a staff member in the perfonnance of duties (Code 198, 298,
     398 or 498) or conduct that disrupts (Code 199, 299, 399 or 499), the Disciplinaiy Committee should
     specify in its findings the severity-level of the conduct, citing a comparable offense in that categoiy. For
     example, "We find the act of to be of high severity, most comparable to Code 213, "engaging in a group
     demonstration."




                                                                                                         GEO-MEN 00063732
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 24
                                     of 97
                                                         Disciplinary Severity Scale and Prohibited Acts



                      "HIGH l\10DERA TE" OFFENSE CATEGORY

     CODE   PROHIBITED ACTS                              SANCTIONS

     300    Indecent exposure                       A.   Initiate criminal proceedings

     301    Stealing (theft)                        B.   Disciplinary transfer
                                                         (recommend)
     302    Misuse of authorized medication

     303    Loss, misplacement, or damage of        C.   Disciplinary segregation
            a less restricted tool                       (up to 72 hours)

     304    Lending property or other item          D.   Make monetary restitution
            of value for profit/increased return
                                                    E.   Loss of privileges, e.g., vending
     305    Possession of item(s) not authorized         machines, recreation, etc.
            for receipt or retention; not issued
            through regular channels                F.   Change housing

     306    Refusal to clean assigned living area   G.   Remove from program

     307    Refusing to obey a staff member/        H.   Loss of job
            officer's order (may be categorized
            and charged as a greater or lesser      I.   Impound and store detainee's
            offense, depending on the kind of            personal property
            disobedience: continuing to riot is
            Code 105--Rioting; continuing to        J.   Confiscate contraband
            fight, Code 201--Fighting; refusing
            to provide a urine sample, Code 215     K.   Restrict to housing unit

     308    Insolence toward a staff member         L.   Reprimand

     309    Lying or providing false statement      M.   Warning
            to staff




                                                                                    GEO-MEN 00063733
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 25
                                     of 97
                                                            Disciplinary Severity Scale and Prohibited Acts



                     "HIGH MODERATE" OFFENSE CATEGORY,

     CODE   PROHIBITED ACTS                                 SANCTIONS

     310    Counterfeiting, forging, or other          A.   Initiate criminal
            unauthorized reproduction of money              proceedings
            or other official document or item, e.g.
            security document, identification card,    B.   Disciplinary transfer
            etc. (may be categorized as greater or          (recommend)
            lesser offense, depending on the nature
            and purpose of the reproduction, e.g.,     C.   Disciplinary segregation
            counterfeiting release papers to effect         (up to 72 hours)
            escape--Code 102 or 200)
                                                       D.   Make monetary
     311    Participating in an unauthorized                restitution
            meeting or gathering
                                                       E.   Loss of privileges, e.g.,
     312    Being in an unauthorized area                   vending machines, recreation, etc.

     313    Failure to stand count                     F.   Change housing

     314    Interfering with count                     G.   Remove from program and/or
                                                            group activity
     315    Making, possessing, or using
            intoxicant( s)                             H.   Loss of job

     316    Refusing a breathalyzer test or            I.   Impound and store detainee's
            other test of alcohol consumption               personal property

     317    Gambling                                   J.   Confiscate contra.band

     318    Preparing or conducting a gambling         K.   Restrict to housing unit
            pool
                                                       L.   Reprimand
     319    Possession of gambling paraphernalia
                                                       M.   Warning
     320    Unauthorized contact \vith public.




                                                                                       GEO-MEN 00063734
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 26
                                     of 97
                                                                                Disciplinary Severity Scale and Prohibited Acts



                     HIGH l\10DERATE" OFFENSE CATEGORY,

     CODE      PROIDBITED ACTS                                           SANCTIONS

     321        Giving money or another item of value                    A.     Initiate criminal
                to, or accepting money or another item                          proceedings
                of value from anyone, including another
                detainee, without staff authorization                    B.     Disciplinary transfer
                                                                                (recommend)

     322        Destroying, altering, or damaging                        C.      Disciplinary
                property (government or another person's)                        (up to 72 hours)
                person's) worth more than $100
                                                                         D.     Make monetary
                                                                                restitution
     *398       Interfering with a staff member
                in the performance of duties                             E.     Loss of privileges;
                (offense must be of high moderate                               vending machines,
                severity). This charge is                                       recreation, etc.
                to be used only when no other charge
                in this category is applicable.                          F.     Change housing

     *399       Conduct that disrupts or interferes                      G.     Remove from program
               with the security or orderly mnmng                               and/or group activity
                (offense must be of high moderate
                severity). This charge is to be used                     H.      Loss of job
                only \vhen no other charge in this
                category is applicable.                                  I.     Impound and store
                                                                                detainee's personal property

                                                                         J.     Confiscate contraband

                                                                         K.     Restrict to housing unit

                                                                         L.     Reprimand



     NOTE: Any combination of high moderate and low moderate offenses during a 90-day period shall constitute a high
     offense.




                                                                                                           GEO-MEN 00063735
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 27
                                     of 97
                                                                        Disciplinary Severity Scale and Prohibited Acts



                      "LOW MODERATE" OFFENSE CATEGORY

     CODE   PROIDBITED ACTS                                             SANCTIONS

     400    Possession of property belonging                            D.     Make monetary
            to another person                                                  restitution

     401    Possessing unauthorized clothing                            E.     Loss of privileges, e.g.,
                                                                               commissary, vending
     402    Malingering, feigning illness                                      machines, recreation

     403    Smoking where prohibited                                    F.     Change housing

     404    Using abusive or obscene language                           G.     Remove from program
                                                                               and/or group activity
     405    Tattooing, body piercing, or self-mutilation
                                                                        H.     Loss of job
     406    Unauthorized use of mail or telephone
            (with restriction or temporary                              I.     Impound, store detainee's
            suspension of the abused privileges                                personal property
            often the appropriate sanction)
                                                                        J.     Confiscate contraband
     407    Conduct with a visitor in violation
            of mles and regulations (with restriction                   K.     Restrict to housing unit
            or temporary suspension of visiting
            privileges often the appropriate sanction)                  L.     Reprimand

     408    Conducting a business                                       M.     Warning

     409    Possession of money or currency,
            unless specifically authorized

     410    Failure to follow safety or sanitation regulations

     411    Unauthorized use of equipment or machinery

     412    Using equipment or machinery contrary to posted safety standards




                                                                                                   GEO-MEN 00063736
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 28
                                     of 97
                                                         Disciplinary Severity Scale and Prohibited Acts



                "LOW l\10DERATE" OFFENSE CATEGORY, cont'd

     CODE   PROIDBITED ACTS                         SANCTIONS

     413    Being unsanitary or untidy, failing     D.   Make monetary
            to keep self and living area in              restitution
            accordance with posted standards
                                                    E.   Loss of privileges. e.g.,
     498    Interfering with a staff member              commissary, vending
            in the performance of duties (offense        machines, recreation
            must be of low moderate severity).
            This charge is to be used only when     F.   Change housing
            no other charge in this category
            is applicable.                          G.   Remove from program
                                                         and/or group activity

                                                    H.   Loss of job
     *499   Conduct that disrupts or interferes
            with the security or orderly            I.   Impound and store
            running of the facility (offense             detainee's personal property
            must be of low moderate severity).
            This charge is to be used only when     J.   Confiscate contraband
            no other charge in this category
            is applicable.                          K.   Restrict to housing unit

                                                    L.   Reprimand

                                                    M.   Warning




                                                                                     GEO-MEN 00063737
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 29
                                     of 97




                              ENVIRONMENTAL HEAL TH AND SAFETY


     I.      POLICY

             Each facility will establish a hazardous materials program for the control, handling, storage,
             and use of flammable, toxic, and caustic materials. This will protect detainees, staff, and
             visitors, preventing breaches in safety and security. Among other things, the facility will
             include the identification and labeling of hazardous materials in accordance with applicable
             regulations, standards and codes (Occupational Safety and Health Administration (OSHA),
             National Fire Protection Association, etc.); will provide warnings of incompatible materials,
             etc.

     II.     APPLICABILITY

             The standards provided in this Detention Standard will apply to the following facilities
             housing INS detainees:
             1. Service Processing Centers (SPCs);
             2. Contract Detention Facilities (CDFs); and
             3. State or local government facilities used by INS through Intergovernmental Service
                Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                facilities."
             Within the document additional implementing procedures are identified for SPCs and CDFs.
             Those procedures appear in italics. IGSA facilities may find such procedures useful as
             guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
             SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

             See the separate "Definitions" Standard for the meaning of certain terms used in this
             document.

     III.    STANDARDS AND PROCEDURES

             Every facility will establish a system for storing, issuing, and maintaining inventories of and
             accountability for hazardous materials. Adopting such a system may require changes in
             facility storage methods, inventory maintenance, and recordkeeping. The system's
             effectiveness will depend on staff and detainees following instructions precisely and taking
             prescribed precautions, including using safety equipment.

     A.      Inventories

             Every area will maintain a running inventory of the hazardous (flammable, toxic, or caustic)
             substances used and stored in that area. Inventory records will be maintained separately for



     Environmental Health and Safety                                                      September 20, 2000



                                                                                                  GEO-MEN 00063777
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 30
                                     of 97


             each substance, with entries for each logged on a separate card (or equivalent). That is, the
             account keeping will not be chronological, but filed alphabetically, by substance (dates,
             quantities, etc.).

     B.      Material Safety Data Sheets (MSDSs); Files

             Every area using hazardous substances will maintain a self-contained file of the corresponding
             Material Safety Data Sheets (MSDSs). The MSDSs provide vital information on individual
             hazardous substances, including instructions on safe handling, storage, and disposal,
             prohibited interactions, etc. Staff and detainees will have ready and continuous access to the
             MSDSs for the substances with which they are working while in the work area.

             Because changes in MSDSs occur often and without broad notice, staff must review the latest
             issuance from the manufacturers of the relevant substances, updating the MSDS files as
             necessary.

             The MSDS file in each area should include a list of all areas where hazardous substances are
             stored, along with a plant diagram and legend. Staff will provide a copy of this information
             and all MSDSs contained in the file, forwarding updates upon receipt, to the Maintenance
             Supervisor or designate.

     C.      Master Index

             The Maintenance Supervisor or designate will compile a master index of all hazardous
             substances in the facility, including locations, along with a master file of MSDSs. He/she will
             maintain this information in the safety office (or equivalent), with a copy to the local fire
             department. Documentation of the semi-annual reviews will be maintained in the MSDS
             master file.

             The master index will also include a comprehensive, up-to-date list of emergency phone
             numbers (fire department, poison control center, etc.).

     D.      Personal Responsibility

             Every individual using a hazardous substance in the facility must be familiar with and follow
             all prescribed precautions, wear personal protective equipment when necessary, and report
             hazards or spills to the designated authority.

     E.      General Guidelines

             1.      Issuance: Flammable, caustic, and toxic substances (hazardous substances) will be
                     issued (i.e., drawn from supply points to canisters or dispensed) only under the
                     supervision of the designated officer.

             2.      Amounts: A hazardous substances will be issued in single-day increments, i.e., the
                     amount needed for one day's work.




     Environmental Health and Safety                2                                    September 20, 2000



                                                                                                  GEO-MEN 00063778
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 31
                                     of 97


             3.      Supervision: Qualified staff will closely monitor detainees working with hazardous
                     substances.

             4.      Accountability: Inventory records for a hazardous substance must be kept current
                     before, during, and after each use.

     F.      Specific Guidelines for Storage, Use, and Disposal of Flammable and Combustible
             Liquids

             1.      Any liquid or aerosol labeled "Flammable" or "Combustible" must be stored and used
                     as prescribed on the label, in accordance with the Federal Hazardous Substances
                     Labeling Act, to protect both life and property.

             2.      Lighting fixtures and electrical equipment installed in flammable-liquid storage rooms
                     must meet National Electrical Code requirements for same in hazardous locations.

             3.      Every hazardous-material storage room will:

                     a.      Be of fire-resistant construction and properly secured;

                     b.      Have self-closing fire doors at each opening;

                     c.      Be constructed with either a four-inch sill or a four-inch depressed floor; and

                     d.      Have a ventilation system (mechanical or gravity flow) within 12 inches of the
                             floor, which provides at least six air changes per hour.

             4.      Every storage cabinet will:

                     a.      Be constructed according to code and securely locked at all times;

                     b.      Stand clear of open passageways, stairways, and other emergency exit areas;

                     c.      Be conspicuously labeled: "Flammable-Keep Fire Away"; and

                     d.      Contain either 60 gallons, maximum, of Class I and/or Class II liquids or
                             120 gallons, maximum, of Class III liquids.

             5.      Storage rooms and cabinets cannot be entered except under secure conditions, under
                     the supervision of authorized staff.

             6.      A portable container that is not the original shipping containers must be an approved
                     safety can, listed or labeled by a nationally recognized testing laboratory. Each will
                     bear a legible label that identifies its contents.

             7.       Excess liquids will remain in original containers, tightly closed, in the storage room
                      or cabinet.


     Environmental Health and Safety                3                                    September 20, 2000



                                                                                                  GEO-MEN 00063779
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 32
                                     of 97


             8.      The MSDS will govern use of a particular flammable or combustible liquid.

             9.      Only authorized staff will dispense flammable and combustible liquids dispensed only
                     by an authorized staff member, using acceptable methods for drawing from or
                     transferring these liquids.

                     Drawing from or transferring any of these liquids into containers indoors is prohibited
                     unless:

                     a.      Through a closed piping system;
                     b.      From a safety can;
                     c.      By a device drawing through the top; or
                     d.      By gravity, through an approved self-closing system.

                     An approved grounding and bonding system must be used when liquids are
                     dispensed from drums.

             10.     Without exception, cleaning liquids must have a flash point at or above 100° F (e.g.,
                     Stoddard solvents, kerosene). Cleaning operations must be in an approved parts-
                     cleaner or dip tank fitted with a fusible link lid with a 160° F melting-temperature link.

             11.     Staff will follow MSDS directions in disposing of excess flammable or combustible
                     liquids.

             12.     Likewise, staff will follow the method provided in the MSDS in case of a chemical
                     spill.

     G.      Toxic and Caustic Substances

             1.      All toxic and caustic materials must be stored in secure areas, in their original
                     containers, with the manufacturer's label intact on each container.

             2.      Authorized staff only will draw/dispense these substances, in accordance with the.
                     applicable Material Safety Data Sheet(s).

             3.      Staff will either return unused amounts to the original container(s) or, under certain
                     circumstances, to another suitable, clearly labeled container n the storage area ..

             4.      MSDS directions will determine the disposal and spill procedures for toxic and caustic
                     materials used in the facility.

     H.      Poisonous Substances

             1.      Poisonous substances or chemicals pose a very high (Class I) caustic hazard due to
                     their toxicity, e.g., methyl alcohol, sulfuric acid, muriatic acid, caustic soda, tannic
                     acid, etc.



     Environmental Health and Safety                 4                                     September 20, 2000



                                                                                                     GEO-MEN 00063780
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 33
                                     of 97


             2.      Methyl alcohol, variously referred to as wood alcohol and methanol, is commonly
                     found in industrial applications (e.g., shellac thinner, paint solvent, duplicating fluid,
                     solvents for leather cements and dyes, flushing fluid for hydraulic brake systems). If
                     ingested, methyl alcohol can cause permanent blindness or death.

             3.      Staff must directly supervise the use of any product containing methyl alcohol.
                     Products containing methyl alcohol in a diluted state, such as shoe dye, may be issued
                     to detainees, but only in the smallest workable quantities.

             4.      Immediate medical attention is vital any time methyl alcohol poisoning is suspected.

     l.      Other Toxic Substances

             1.      Permanent antifreeze containing ethylene glycol will be stored in a locked area and
                     dispensed only by authorized staff

             2.      Typewriter cleaner containing carbon tetrachloride or tricholorochane will be
                     dispensed in small quantities and used under direct supervision by staff

             3.      Cleaning fluids containing carbon tetrachloride or tetrachloride or tricholoroethylene
                     must be strictly controlled.

             4.      Glues of every type may contain hazardous chemicals. When use of a nontoxic
                     product is not possible, staff must closely supervise all stages of handling. The toxic
                     glues must be stored in a locked location.

             5.      The use of dyes and cements for leather requires close supervision. Nonflammable
                     types will be used whenever possible.

             6.      Ethyl alcohol, isopropyl alcohol, and other antiseptic products will be stored and used
                     in the medical department only, under close supervision. To the extent practicable,
                     such chemicals will be diluted and issued only in small quantities so as to prevent any
                     injuries or lethal accumulation.

             7.      Pesticides not currently approved by the Environmental Protection Agency, such as
                     DDT and 1080 (sodium fluoracetate), are prohibited. The Maintenance Supervisor
                     or designate is responsible for purchasing, storing (in a locked area), and dispensing
                     all the pesticides used in the facility.

             8.      The Maintenance Supervisor or designate or other staff member responsible for
                     herbicides must hold a current state license as a Certified Private Applicator. Persons
                     applying herbicides must wear proper clothing and protective gear.

             9.      Lyes may be used only in dye solutions and only under the direct supervision of staff




     Environmental Health and Safety                 5                                     September 20, 2000



                                                                                                     GEO-MEN 00063781
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 34
                                     of 97


     J.      Labeling of Chemicals, Solvents, and Other Hazardous Materials

             The OIC will individually assign the following responsibilities associated with the labeling
             procedure:

             1.      Identifying the hazardous nature of materials adopted for use;

             2.      Requiring use of properly labeled containers for hazardous materials, including any
                     and all miscellaneous containers into which employees might transfer the material;

             3.      Teaching staff the meaning of the classification code and the MSDS, including the
                     safe handling procedures for each material,; and impressing on staff the need to
                     ensure containers are properly labeled; and

             4.     Placing correct labels on all smaller containers when only the larger shipping container
                    bears the manufacturer-affixed label;

     K.      Controlled Hazardous Materials

             Certain substances require special treatment, including careful planning before use, which
             goes beyond attention to the warning label. These controlled materials are classified
             according to the type of hazard and the nature of the restrictions imposed for their safe use,
             as specified in OSHA regulations.

             Class I: Industrial Solvents. Includes industrial solvents and chemicals used as paint
             thinners, degreasers, and cleaning agents that may have toxic properties and low flash points,
             making them dangerous fire hazards.

             Class II: Restricted Materials. Beryllium, its alloys and compounds, and silver solder
             containing cadmium pose a danger to workers, for whom special precautions must be taken.

             Class III: Recognized Carcinogens. OSHA-listed carcinogens are governed by the OSHA
             regulations provided in 29 CFR 1910.1000. Although asbestos appears on the OSHA list,
             it is exempt from the regulation under the following circumstances: (i) when no asbestos
             fibers will be released into the air during handling and use; and (ii) when the asbestos in
             question consists of firmly bound asbestos fibers contained in a product, e.g., a transit pipe,
             wallboard, or tile, except when being sawed or otherwise handled in a way that releases fibers
             into the air.

             Class IV: Suspected Carcinogenic, Teratogenic, and Mutagenic Materials: Chemical
             agents, substances, mixtures, and exposures listed in the biennial Report on Carcinogens
             issued by the U.S. Public Health Service, in accordance with the Public Health Service Act;
             the Maintenance Supervisor or designate will ensure the facility has and complies with the
             provisions of the latest edition.




     Environmental Health and Safety                6                                   September 20, 2000



                                                                                                  GEO-MEN 00063782
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 35
                                     of 97


     L.      FIRE PREVENTION AND CONTROL

             1.      Fire Safety Codes

                     Every facility will comply with standards and regulations issued by the Environmental
                     Protection Agency (EPA) and OSHA, the American Correctional Association's
                     "mandatory" standards, local and national fire safety codes, and the applicable
                     standards of the American Society for Testing and Materials, American National
                     Standards Institute, and Underwriters' Laboratories or Factory Mutual Engineering
                     Corporation.

                     New construction, alterations, and renovations, will comply with the latest revision
                     or update of the BOCA National Building Code (issued by Building Officials and
                     Code Administrators International); the Uniform Building Code, or the Standard
                     Building Code, in accordance with 40 USC Title 619 and local law. If the local
                     government does not mandate adherence to a particular code, the construction must
                     conform to the BOCA National Building Code.

                     In addition, the construction will comply with the latest edition of the National Fire
                     Protection Association's NFPA 101, Life Safety Code and National Fire Codes. If
                     the fire protection and life safety requirements of a building code differ from the
                     NFPA 101 or the National Fire Codes, the requirements ofNFPA 101 and the NFCs
                     will take precedence, recognized as equivalent to the specifications of any local
                     building code.

             2.      Inspections

                     A qualified departmental staff member will conduct weekly fire and safety Inspections;
                     the maintenance (safety) staff will conduct monthly inspections. Written reports of
                     the inspections will be forwarded to the OIC for review and, if necessary, corrective
                     action determinations. The Maintenance Supervisor or designate will maintain
                     inspection reports and records of corrective action in the safety office.

             3.      Fire Prevention, Control, and Evacuation Plan

                     Every institution will develop a fire prevention, control, and evacuation plan to
                     include, among other thing, the following:

                     a.      Control of ignition sources;

                     b.      Control of combustible and flammable fuel load sources;

                     c.      Provisions for occupant protection from fire and smoke;

                     d.      Inspection, testing, and maintenance of fire protection equipment, m
                             accordance with NFPA codes, etc.;



     Environmental Health and Safety                7                                   September 20, 2000



                                                                                                 GEO-MEN 00063783
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 36
                                     of 97


                     e.      Monthly fire inspections;

                     f.      Installing fire protection equipment throughout the facility, in accordance with
                             NFPA 10, Standard for Portable Fire Extinguishers;

                     g.      Accessible, current floor plans (buildings and rooms); prominently posted
                             evacuation maps/plans; exit signs and directional arrows for traffic flow; with
                             a copy of each revision filed with the local fire department;

                     h.     Conspicuously posted exit diagram conspicuously posted for and in each area.

             4.      Fire Drills

                     Monthly fire drills will be conducted and documented separately in each department.

                     a.      Fire drills in housing units, medical clinics, and other areas occupied or staffed
                             during non-working hours will be timed so that employees on each shift
                             participate in an annual drill.

                     b.      Detainees will be evacuated during fire drills, except in areas where security
                             would be jeopardized or in medical areas where patient health could be
                             jeopardized or, in individual cases when evacuation of patients is logistically
                             not feasible. Staff- simulated drills will take place instead in the areas where
                             detainees are not evacuated.

                     c.      Emergency-key drills will be included in each fire drill, and timed. Emergency
                             keys will be drawn and used by the appropriate staff to unlock one set of
                             emergency exit doors not in daily use. NFPA recommends a limit of four and
                             one-half minutes for drawing keys and unlocking emergency doors.

             5.      Exit Diagram

                     In addition to a general area diagram, the following information must be provided on
                     existing signs:

                     a.      English and Spanish instructions;

                     b.      "You Are Here" markers;

                     c.       Emergency equipment locations.

                     New signs and sign replacements will also identify and explain "Areas of Safe
                     Refuge."




     Environmental Health and Safety                 8                                     September 20, 2000



                                                                                                     GEO-MEN 00063784
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 37
                                     of 97


     M.      Pests and Vermin

             The OIC will contract with licensed pest-control professionals to perform monthly
             inspections. During these routine inspections, they will identify and eradicate rodents,
             insects, and vermin. The contract will include a preventative spraying program for indigenous
             insects.

     N.      Certification of Facility Water Supply

             A state laboratory will test samples of drinking and wastewater to ensure compliance with
             applicable standards.

     0.      Emergency Electrical Power Generator

             Power generators will be tested at least every two weeks. Other emergency equipment
             and systems will undergo quarterly testing, with follow-up repairs or replacement as
             necessary.

             The biweekly test of the emergency electrical generator will last one hour. During that time,
             the oil, water, hoses and belts will be inspected for mechanical readiness to perform in an
             emergency situation. The emergency generator will also receive quarterly testing and
             servicing from an external generator-service company. Among other things, the technicians
             will check starting battery voltage, generator voltage and amperage output.

     P.      Guidelines for Specific Areas of the Facility; Barber Operations

             Sanitation of barber operations is of the utmost concern because of the possible transfer of
             diseases through direct contact or by towels, combs and clippers. Towels must not be reused
             after use on one person. Instruments such as combs and clippers will not be used successively
             on detainees without proper cleaning and disinfecting. The following standards will be
             adhered to:

             1.      The operation will be located in a separate room not used for any other purpose. The
                     floor will be smooth, nonabsorbent and easily cleaned. Walls and ceiling will be in
                     good repair and painted a light color. Artificial lighting of at least 50-foot candles will
                     be provided. Mechanical ventilation of 5 air changes per hour will be provided if
                     there are no operable windows to provide fresh air. At least one lavatory will be
                     provided. Both hot and cold water will be available, and the hot water will be capable
                     of maintaining a constant flow of water between 105 degrees and 120 degrees.

             2.      Each barbershop will be provided with all equipment and facilities necessary for
                     maintaining sanitary procedures of hair care. Each shop will be provided with
                     appropriate cabinets, covered metal containers for waste, disinfectants, dispensable
                     headrest covers, laundered towels and haircloths.




     Environmental Health and Safety                  9                                     September 20, 2000



                                                                                                      GEO-MEN 00063785
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 38
                                     of 97


             3.      Between detainees, all hair care tools coming in contact with the detainees will be
                     cleaned and effectively disinfected. Hair care tools come into intimate contact with
                     the detainees' scalp and skin, and when reused without disinfection, provide excellent
                     means for transfer of ringworm or other skin and scalp diseases. Clippers may be
                     treated for pathogenic organisms and fungi by an approved bactericidal and fungicidal
                     process. Ultraviolet lights may only be used for maintaining tools after sterilization.

             4.      Each barbershop will have detailed hair care sanitation regulations posted in a
                     conspicuous location for the use of all hair care personnel and detainees

                     a.      All scissors, combs or other tools (except clippers) will be thoroughly washed
                             with soap and hot water to remove film and debris and effectively disinfected
                             immediately after use on each detainee and before being used for the service
                             of any other detainee.

                     b.      After cleaning, the clipper blades will be immersed in the disinfectant
                             solution and agitated for a period of not less than 15 seconds before
                             use on any other detainee. The solution will be replaced as often as
                             necessary.

                     c.      No hair care specialist will use for the service of a detainee any
                             headrest cover, neck strap, towel, or washcloth that has been used for
                             any other detainee, unless the same will have been properly laundered
                             since its last use.

                     d.      Clean hair cloths may be reused; however, when a hair cloth is used
                             in servicing a detainee, a neck strip, a freshly laundered towel, or other
                             suitable protection will be placed between the hair cloth and the neck
                             of the detainee. Soiled or unclean hair clothes may not be used.

                     e.      Cotton pads, absorbent cotton and other single or dispensable toilette
                             articles may not be reused, and will be placed in a proper waste
                             receptacle immediately after use.

                     f.      The common use of brushes, neck duster, shaving mugs and shaving
                             brushes will be prohibited.

                     g.      The making of shaving lather in a wash basin or lavatory for use in
                             serving a detainee is prohibited.

                     h.      The use of powder puffs, sponges, lump alum, styptic pencils, and
                             similar items is prohibited.

                     I.      The removal or treatment of blackheads, carbuncles, infected hairs, or
                             any sores or lesions is prohibited.




     Environmental Health and Safety                 10                                    September 20, 2000



                                                                                                     GEO-MEN 00063786
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 39
                                     of 97


                     J.      The pulling of hair from ears, nostrils, eyebrows, and moustaches is
                             prohibited.

                     k.      No barber or beautician will serve any detainee when the skin of the
                             detainee' s face, neck, or scalp is inflamed, scaling, contains pus, or is
                             erupted, unless service of such detainee is performed in accordance
                             with the specific authorization of the Chief Medical Officer.

                     1.      No person will be served when infested with head lice.

     Q.      Guidelines for Specific Areas of the Facility, Medical Operations

             An established uniform procedure will be provided for the safe handling and disposal of used
             needles and other potentially sharp objects to prevent both mechanical injury and the
             percutaneous transmission of infectious disease organisms, especially the hepatitis B virus
             (HBV) and the human immunodeficiency virus (HIV).

             A uniform procedure for used needles and other disposable sharps is necessary to reduce the
             number of such injuries by preventing the secondary handling of needles and other dangerous
             sharp objects used in the delivery of medical care. Accidental injuries from sharp objects
             (sharps) are common in health care programs, mostly from needle sticks caused by attempting
             to recap hypodermic needles.

             Sharps will be defined as all disposable or discarded items derived from detainee care that
             could potentially transmit disease via direct subdermal inoculation. Items included under this
             policy are: hypodermic needles and syringes, scalpel blades, glass vials or ampules containing
             materials deemed to be infectious, burrs, glass cartridges, lancets. The following procedures
             will be observed when handling and disposing of needles and other hazardous sharp items.

             1.      Inventory

                     An inventory will be kept of those items that pose a security risk, such as sharp
                     instruments, syringes, needles, and scissors. This inventory will be checked weekly
                     by an individual designated by the medical facility Health Service Administrator
                     (HSA) or equivalent.

             2.      Handling

                     Without removing the needles or replacing the needle covers, staff will place used
                     (disposable) syringes in a plastic disposal box or container.

                     a.      Disposal Containers

                             Use only commercially available, biohazardous-waste sharps containers
                             approved by the National Institute of Safety and Health. An example of an
                             approved brand is "Winfield Sharps Container." Do not use milk cartons or
                             plastic milk jugs as they have been found to puncture easily.


     Environmental Health and Safety                 ll                                    September 20, 2000



                                                                                                     GEO-MEN 00063787
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 40
                                     of 97


                             Likewise do not use other plastic containers of similar thickness.

                             Containers will be of approximately two-gallon capacity in order to be of
                             sufficient size to receive various types of sharps. Under no circumstances will
                             an item be removed from the container.

                     b.      Location

                             Containers will be located on top of counters or, if on the wall, at least five
                             feet above ground. Containers will not sit on the floor.

                     c.      Disposal

                             When the disposal box is 1/z to 2/3 full, the lid will be closed and locked, tape
                             will be placed over the top of the lid to indicate that it is ready for disposal.
                             The container will be labeled with the words "infectious waste" or with the
                             universal biohazard symbol, and placed in the proper area for removal and
                             disposal. Sharps will be considered as infectious waste and final disposal of
                             the container and contents will be through a commercial contractor that
                             handles disposal of infectious waste in accordance with all local and federal
                             regulations.

                             The HSA will make arrangements for disposal with an approved contractor
                             and is responsible for validating that the contractor's disposal methods are in
                             accordance with all infectious and hazardous waste disposal laws and
                             regulations. Arrangements will be made with local hospitals, if possible, for
                             disposal with the hospitals' own infectious waste.

             3.      Accidental Needle Sticks

                     Should an individual receive a needle stick or be cut while handling potentially
                     contaminated sharps, the individual will be counseled regarding baseline testing for
                     HBV and HIV and referred to their usual source of health care. If the injury also
                     involves a person who is a known source of possible infection, that person will also
                     be tested for HBV and HIV. The incident will be reported as an occupational injury
                     and documented in accordance with applicable regulations for commissioned officers
                     and civil service employees, respectively.

                     The leading health service provider's exposure-control plan will be followed
                     in the event of a needle stick.




     Environmental Health and Safety                12                                   September 20, 2000



                                                                                                   GEO-MEN 00063788
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 41
                                     of 97


     R.      General Environmental Health Guidelines

             1.      Environmental health conditions will be maintained at a level that meets recognized
                     standards of hygiene. The standards include those from the American Correctional
                     Association, the Occupational Safety and Health Administration, the Environmental
                     Protection Agency, the Food and Drug Administration, the National Fire Protection
                     Association's Life Safety Code, and the National Center for Disease Control and
                     Prevention.

                     The INS HSD or IGSA equivalent activities are designed to assist in the identification
                     and correction of conditions that could adversely impact the health of detainees,
                     employees, and visitors. The INS sanitarian consultant is responsible for developing
                     and implementing policies, procedures, and guidelines pertaining to activities of the
                     environmental health program. These elements are intended to evaluate, and eliminate
                     or control as necessary, both sources and modes of transmission of agents or vectors
                     of communicable disease and of injuries.

                     The sanitation consultant will conduct special investigations and comprehensive
                     surveys of environmental health conditions. Advisory, consultative, inspection and
                     training services regarding environmental health conditions will also be provided
                     through the sanitarian consultant.

                     The medical facility HSA is responsible for implementing a program that will assist
                     in maintaining a high level of environmental sanitation. In consultation with the
                     sanitarian consultant, they will provide recommendations to the INS OIC concerning
                     environmental health conditions.

             2.      Housekeeping

                     The key to the prevention and control of nosocomial infections due to contaminated
                     environmental surfaces is environmental cleanliness. Responsibility for ensuring the
                     cleanliness of the medical facility lies with the HSA or with an individual designated
                     by the HSA or other health care provider utilized. The HSA or designee will make
                     a daily visual inspection of the medical facility noting the condition of floors, walls,
                     windows, horizontal surfaces, and equipment.

                     Methods of cleaning; cleaning equipment; cleansers; disinfectants and detergents to
                     be used; plus, the frequency of cleaning and inspections will be established using an
                     acceptable health agency standard as the model.

                     Proper housekeeping procedures include the cleaning of surfaces touched by detainees
                     or staff with fresh solutions of appropriate disinfectant products, applied with clean
                     cloths, mops, or wipes. Cleaned surfaces need not be monitored microbiologically
                     since the results of such tests have been shown not to correlate with infection risk.
                      Floors, walls, beds, tables, and other surfaces that usually come in contact with intact
                     skin require low-level disinfection.



     Environmental Health and Safety                 13                                   September 20, 2000



                                                                                                    GEO-MEN 00063789
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 42
                                     of 97


                     Since these surfaces are rarely associated with the transmission of infections to
                     patients or personnel, extraordinary attempts to disinfect or sterilize these surfaces are
                     not indicated.

                     Horizontal surfaces in detainee care areas are cleaned on a regular basis, when soiling
                     or spills occur and in short-stay units when a detainee is discharged. Cleaning of
                     walls, blinds, or curtains is indicated only when visibly soiled. The Chief Nurse is
                     responsible for training all staff and detainees in using proper housekeeping
                     procedures and proper handling of hazardous materials and chemicals.

                     a.      General Cleaning Procedures

                             1.        All horizontal surfaces will be damp-dusted daily with an approved
                                       germicidal solution.

                             2.        Windows, window frames, and windowsills will be cleaned on a
                                       regular schedule, but do not require daily cleaning.

                             3.        Furniture and fixtures will be cleaned daily.

                             4.        Floors will be mopped daily and when soiled using the double-bucket
                                       mopping technique, and with a hospital disinfectant-detergent solution
                                       mixed according to the manufacturers directions. A clean mop head
                                       will be used each time the floors are mopped.

                             5.        Waste containers will be lined with plastic bags and the liner will be
                                       changed daily. The container itself will be washed at least weekly, or
                                       as needed when it becomes soiled.

                             6.        Cubicle curtains will be laundered monthly or during terminal cleaning
                                       following treatment of an infectious patient.

                     b.      Procedures for Isolation Cleaning

                             1.        An approved germicidal detergent solution will be freshly prepared in
                                       accordance with the manufacturer's specifications for each cleaning.

                             2.        After cleaning the isolation room, mops and cleaning cloths will be
                                       laundered before being reused.

                             3.        Dirty water and used disinfecting solutions will be discarded and the
                                       buckets and basins disinfected before being refilled. Items used in
                                       cleaning an isolation (contaminated) room will never be taken into
                                       another area.




     Environmental Health and Safety                  14                                   September 20, 2000



                                                                                                     GEO-MEN 00063790
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 43
                                     of 97


                             4.        Linens will be carefully removed from the bed and double bagged for
                                       transport.

                             5.        All waste materials will be double bagged and disposed of as
                                       contaminated waste.

                     c.      Procedures for Terminal Cleaning

                             1.        Every item in the room must be cleaned with an approved hospital
                                       germicidal solution.

                             2.        When applicable, linen will be stripped from the bed, with care taken
                                       not to shake linen. Linen will be folded away from the person and
                                       folded inward into a bundle, then removed with minimal agitation.

                             3.        When applicable, all reusable receptacles such as drainage bottles,
                                       urinals, bedpans, water pitchers will be emptied and rinsed with
                                       germicidal solutions.

                             4.        All equipment that is not to be discarded, such as IV poles, respirators
                                       and suction machines, will be washed with an approved germicidal
                                       solution following manufacturer's guidelines for cleaning the specific
                                       piece of equipment.

                             5.        When applicable, mattresses and pillows covered with durable plastic
                                       covers will be thoroughly washed with the approved germicidal
                                       solution.

                             6.        When applicable, beds will be washed thoroughly using a small brush
                                       soaked in the germicidal solution to gain access to small holes and
                                       crevices, to areas between the springs, and the casters.

                             7.        All furniture will be washed with a germicidal detergent solution. Use
                                       a small brush if necessary. Outside and underside as well as legs and
                                       casters must also be washed.

                             8.        Wastebaskets will be thoroughly washed with a germicidal solution
                                       after trash has been removed.

                             9.        Telephones will be thoroughly cleaned with a clean cloth soaked in the
                                       germicidal solution. The earpiece and mouthpiece will be unscrewed,
                                       scrubbed, dried and replaced.

                             10.       Walls and ceilings need not be washed entirely, but areas that are
                                       obviously soiled will be washed with germicidal solution.




     Environmental Health and Safety                   15                                  September 20, 2000



                                                                                                     GEO-MEN 00063791
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 44
                                     of 97


                     d.      Choice of Disinfecting Materials

                             Hospital grade disinfectant-detergent formulations registered by the
                             Environmental Protection Agency may be used for environmental surface
                             cleaning, but the physical removal of microorganisms by scrubbing is probably
                             as important as any antimicrobial effect of the cleaning agent used.

                              Therefore cost, safety, and acceptance by staff can be the criteria for selecting
                              any such registered agent. The manufacturer's instructions for use will be
                             jblfowed exactly.

             3.      Blood and Body Fluid Clean-up

                     Spills of blood and body fluids will be cleaned up and the surface decontaminated in
                     such a manner as to minimize the possibility of workers becoming exposed to
                     infectious organisms, including HIV and HBV. A suitable cleanup kit will be
                     maintained for use in cases of spills of blood and body fluids. Cleanup kits may be
                     obtained from commercial sources, or kits may be put together by INS HSD staff or
                     leading health care provider.

                     a.      Making a Clean-up Kit

                             To prepare a cleanup kit for blood and body fluid spills, package the following
                             materials in a 12" x 15" clear" Ziplock" bag.

                             Gloves, rubber or vinyl, household type, (2 pair)

                             Clean absorbent rags (4)

                             Absorbent paper towels (15)

                             Disposable bag marked "Contaminated" size 23"xI0"x39", minimum thickness
                             1.5 mils.

                             Clear plastic bag 13"xI0"x39", minimum thickness 1.5 mils.

                             Bottle of "hospital disinfectant" (containing quaternary ammonium chlorides
                             in at least 0.8% dilution), or a bottle of household bleach such as "Clorox" or
                             "Purex" (5.25 % sodium hypochlorite).

                     b.      Selection of Disinfectants

                             Quaternary disinfectants are less effective against Hepatitis B, while dilute
                             solutions of sodium hypochlorite are reported extremely effective against both
                             HIV and the Hepatitis B virus, and therefore have been recommended for use
                             in environmental decontamination procedures rather than quaternary



     Environmental Health and Safety                 16                                    September 20, 2000



                                                                                                     GEO-MEN 00063792
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 45
                                     of 97


                             ammonium compounds. Chlorine in solution inactivates virus quickly and
                             efficiently, but must reach the virus particles to do so. Proteinaceous
                             materials may interfere with the ability of the appropriate disinfectant solution
                             to reach the virus particles. Since quaternary disinfecting compounds may act
                             as a detergent as well as a disinfectant, their use may help in the cleaning and
                             removal of proteinaceous materials from surfaces. A facility may wish to use
                             one of these compounds to help clean the surface, then follow with the use of
                             chlorine solution for final disinfection. Using one disinfectant compound
                             rather than two would keep the procedure as simple as possible. By following
                             the mechanical procedure listed in the article, most blood or fluids would be
                             removed from the surface before application of the disinfectant, so the use of
                             sodium hypochlorite solution will be sufficient.

                     c.      Selection of Gloves

                             Household or industrial rubber gloves have been recommended for use rather
                             than surgical rubber gloves. Surgical gloves are somewhat porous and are
                             less resistant to mechanical damage and punctures during cleanup procedures.

                     d.      Use of Detainees as Housekeeping Workers

                             Detainee workers may be used to assist in cleaning the medical facility.
                             Detainees will be allowed to clean floors, walls, and to remove trash, but will
                             not be allowed to clean medical equipment.

             4.      Instructions for Use of Clean-Up Kit

                     a.      Obtain a Cleanup Kit.
                     b.      Open the bag.
                     c.      Remove supplies.
                     d.      Depending on the type of disinfectant you have included in your kit, take out
                             bottle of "hospital disinfectant", or prepare a dilute solution of sodium
                             hypochlorite. To prepare a l: 10 dilution of 5.25% sodium hypochlorite, mix
                             1 part of 5.25 % sodium hypochlorite (common household bleach) with 10
                             parts water.
                     e.      Open the large clear plastic bag and the large bag marked "Contaminated".
                              Place them next to each other.
                     f.      Put on one pair of gloves.
                     g.      Use paper towels to absorb as much of the fluid as possible; then place paper
                             towels in the large clear plastic bag.
                     h.      Pour solution carefully onto the spill area. Dispose of the empty bottle in the
                             large, clear plastic bag. Leave disinfectant in place for 15 minutes.
                     I.      Use the rags to clean the area. Place rags in the large clear plastic bag.
                     J.      Tie off the clear plastic bag and place inside the large plastic bag marked
                             "Contaminated".
                     k.      Remove gloves carefully and place in the plastic bag marked "Contaminated".



     Environmental Health and Safety                 17                                   September 20, 2000



                                                                                                    GEO-MEN 00063793
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 46
                                     of 97


                     1.      Put on the second pair of gloves and tie the "Contaminated" trash bag closed.
                     m.      Dispose of the "Contaminated" trash bag properly in a contaminated-waste
                             receptacle.
                     n.      Dispose of the second pair of gloves in the contaminated-waste receptacle.
                     o.      Wash your hands.
                     p.      Prepare a new clean-up kit.

                     NOTE: Do not place linen or non-disposable articles in the "Contaminated" trash
                     bag.

             5.      Hazardous and Infectious Waste Disposal

                     Infectious and hazardous waste generated at a medical facility will be stored and
                     disposed of safely and in accordance with all applicable federal and state regulations.

                     For identified wastes that represent sufficient risk of causing infection or injury during
                     handling and disposal some special precautions appear prudent.

                     a.      Definitions

                             Hazardous or infectious waste is defined as: microbiology laboratory waste;
                             human blood and blood products; sharps (all discarded items derived from
                             patient care in medical facilities which could potentially transmit disease via
                             direct subdermal inoculation or present a risk of injury & skin penetration);
                             laboratory and other chemicals; certain drugs such as neoplastic.

                             Miscellaneous biomedical waste is defined as waste materials that are not
                             specifically defined as infectious waste. Such waste includes bandages,
                             dressings, casts, catheters, and disposable pads.

                             Waste from detainees in isolation is not considered to be infectious waste
                             unless it falls within the specific definition of infectious waste as stated above.

                     b.      Collection and Storage

                             Infectious waste must be separated from the general waste stream and clearly
                             labeled as infectious. Infectious waste will be double-bagged and tied and
                             marked with a label reading "Infectious Waste".         The bags must be
                             impermeable, commercially supplied red bags, sold specifically for
                             biohazardous waste storage. Miscellaneous biomedical waste will be double-
                             bagged and tied, but need not be labeled as infectious.




     Environmental Health and Safety                 18                                     September 20, 2000



                                                                                                      GEO-MEN 00063794
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 47
                                     of 97


                  c.       Treatment and Disposal

                           Blood products and designated body fluids will be poured slowly and carefully
                           down the toilet to prevent splash. Compacting of untreated infectious waste
                           is prohibited. The waste disposal contractor must meet all state or and local
                           requirements for transportation and disposal.

     S.   Universal Precautions

          1.      Staff will routinely take precautions to prevent contact with blood or other body
                  fluids, using these guidelines:

                  a.       Gloves will be worn for touching blood and body fluids, mucous membranes,
                           or non-intact skin of all patients, for handling items or surfaces soiled with
                           blood or body fluids, and for performing venipuncture and other vascular
                           access procedures. Gloves will be changed after contact with each detainee.

                  b.       Masks and protective eye wear or face shields will be worn during procedures
                           that are likely to generate droplets of blood or other body fluids, to prevent
                           exposure of mucous membranes of the mouth nose or eyes.

                  c.       Gowns or aprons will be worn during procedures that are likely to generate
                           splashes of blood or other body fluids.

                  d.       Hands and other skin surfaces will be washed immediately and thoroughly if
                           contaminated with blood or other body fluids. Hands will be washed
                           immediately after gloves are removed.

                  e.       All health-care workers will take precautions to prevent injuries caused by
                           needles, scalpels, and other sharp instruments or devices during procedures;
                           when cleaning used instruments; during disposal of used needles; and when
                           handling sharp instruments after procedures.

                  f.       To prevent needle stick injuries, needles will not be recapped, purposely bent
                           or broken by hand, removed from disposable syringes, or otherwise
                           manipulated by hand. After use, disposable syringes and needles, scalpel
                           blades, and other sharp items will be placed in puncture-resistant containers
                           for disposal.

                  g.       Large-bore reusable needles will be placed in a puncture resistant container
                           for transport to the reprocessing area.

                  h.       Although saliva has not been implicated in HIV transmission, to minimize the
                           need for emergency mouth-to-mouth resuscitation, mouthpieces, resuscitation
                           bags or other ventilation devices will be available for use in areas in which the
                           need for resuscitation is predictable.



          Environmental Health and Safety                  19                            September 20, 2000




                                                                                                  GEO-MEN 00063795
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 48
                                     of 97


                      I.       Health-care workers who have exudative lesions or weeping dermatitis will
                               refrain from all direct patient care and from handling patient-care equipment
                               until the condition resolves.

                      J.       Pregnant health-care workers are not known to be at greater risk of
                               contracting HIV infection than health-care workers who are not pregnant;
                               however, if a health care worker develops HIV infection during pregnancy,
                               the infant is at risk of infection from perinatal transmission. Because of this
                               risk, pregnant health care workers will be especially familiar with and strictly
                               adhere to precautions to minimize the risk of HIV transmission.

                      k.       Implementation of universal blood and body fluid precautions for all detainees
                               eliminates the need for the use of isolation category of "Blood and Body Fluid
                               Precautions" previously recommended by the Centers for Disease Control for
                               individuals known or suspected to be infected with blood-borne pathogens.
                               Isolation precautions will be used as necessary if associated conditions, such
                               as infectious diarrhea or tuberculosis, are diagnosed or suspected.

     T.       Protective Equipment

              1.      Protective eye and face equipment will be required where there is a reasonable
                      probability of injury that can be prevented by such equipment. These areas of the
                      facility will be conspicuously marked with eye hazard warning signs.

             2.       OSHA-approved eyewash stations will be installed in designated areas throughout the
                      facility. All employees and detainees in those areas will be instructed in their use.

     u.      Garbage and Refuse

              1.      Refuse includes all garbage, rubbish, and other putrescible and non-putrescible solid
                      waste, except the solid and liquid waste discharged into the sanitary sewer system of
                      the facility.

             2.       Garbage and refuse will be collected and removed as often as necessary to maintain
                      sanitary conditions and to avoid creating health hazards.

             3.       Methods for handling and disposing of refuse affects the local environment,
                      compliance with the requirements of local and federal agencies is essential.




     Environmental Health and Safety                   20                           September 20, 2000




                                                                                                     GEO-MEN 00063796
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 49
                                     of 97


     IV.     AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED

             American Correctional Association 3rd Edition, Standards for Adult Detention Facilities:
             3-ALDF-3B-01, 3B-02, 3B-05, 3B-10, 3B-1 l, 3B-l2.4D-01, 4D-03, 4D-13




                                            Approval of Standard




                         Cnmin
             At   lix(,r:utive A%M1clah.' Coru1nisstoner
             Omer of Progn:m1s




             Extttdht .Assndute Cmnmissiont~r
             Offkc of Field Opt1rathms




     Environmental Health and Safety                21                        September 20, 2000




                                                                                               GEO-MEN 00063797
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 50
                                     of 97




                                     SPECIAL MANAGEMENT UNIT
                                       (Administrative Segregation)



     I.      POLICY

             Each facility will establish a Special Management Unit that will isolate certain detainees from
             the general population. The Special Management Unit will have two sections, one for
             detainees in Administrative Segregation; the other for detainees being segregated for
             disciplinary reasons (see the "Special Management Unit [Disciplinary Segregation]"
             Standard).

     U.      APPLICABILITY

             The standards provided in this Detention Standard shall apply to the following facilities
             housing INS detainees:
              1. Service Processing Centers (SPCs);
             2. Contract Detention Facilities (CDFs); and
             3. State or local government facilities used by INS through Intergovernmental Service
                Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                facilities."
             Within the document additional implementing procedures are identified for SPCs and CDFs.
             Those procedures appear in italics. IGSA facilities may find such procedures useful as
             guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
             SPCs/CDFs, provided they meet or exceed the objective represented by each standard

             See the separate "Definitions" Standard for the meaning of certain terms used in this
             document

     III.     STANDARDS AND PROCEDURES

     A.      Placement in Administrative Segregation

             Administrative segregation is a non-punitive form of separation from the general population
             used when the continued presence of the detainee in the general population would pose a
             threat to sel( staff, other detainees, property, or the security or orderly operation of the
             facility. Others in this housing status includes detainees who require protective custody, those
             who cannot be placed in the local population because they are en route to another facility
             (holdovers), those who are awaiting a hearing before a disciplinary panel, and those requiring
             separation for medical reasons.



     Special Management Unit                                                              September 20, 2000
     (Administrative Segregation)




                                                                                                   GEO-MEN 00063863
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 51
                                     of 97


             Administrative segregation status is a non-punitive status in which restricted conditions of
             confinement are required only to ensure the safety of detainees or others, the protection of
             property, or the security or orderly running of the facility.

             The facility shall develop and follow written procedures consistent with this standard.

             In SPCs/CDFs·:

             1.       Prior to the detainee's placement in administrative segregation, the Officer in
                      Charge (OIC) and Supervisory Detention Enforcement Officers (SDEO) or CDF
                      equivalent will review the case to determine -whether administrative segregation is
                      warranted

             2.       The OIC may delegate authority to place a detainee in administrative segregation
                      to the ST>EO.

             3.       A detainee may be placed in administrative segregation when the detainee's
                      continued presence in the general population poses a threat to l?fe, property, seff,
                      staff, or other detainees; for the secure or orderly operation of the facility; for
                      medical reasons, etc. Examples include, but are not limited to the following:

                      a.       A detainee is cnvaiting an investigation or a hearing for a violation offacility
                               rules. Pre-disciplinary hearing detention should be ordered only as
                               necessmy to prevent fitrther rules violation(s) or to protect the security and
                               orderly operation of the facility. It is not to be used as a punitive measure.
                                Time served in pre-hearing detention may be deducted from any time
                               ordered by the Institutional Disciplinary Panel (!DP).

                      b.       A detainee is a threat to the security qf the facility. The OIC may determine
                               that a detainee '.s· criminal record, past behavior at other institutions,
                               behavior while in INS detention, or other evidence is sufficient to warrant
                               placing the detainee in administrative segregation. Copies of records
                               supporting this action will be attached to the Administrative Segregation
                               Order.

                      c.       A detainee requires protection. Protective custody (PC) may be initiated at
                               the detainee 's request or ordered to protect the detainee fi·om harm.
                               Examples include:

                               1.      Victims of detainee assaults;

                               2.     Detainee i1?formantslwitnesses - detainees who provide information
                                      to the institution staff or any lcnv enforcement agency concerning
                                      improper activities by others;

                               3.      Sexual predators;


     Special Management Unit                           2                                    September 20, 2000
     (Administrative Segregation)




                                                                                                     GEO-MEN 00063864
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 52
                                     of 97


                               -f..   Detainees who have been pressured by other detainees to participate
                                      in sexual activity;

                               5.     Detainees who request PC;

                               6.     Detainees who refitse to enter the general population because of
                                      alleged intimidation from other detainees;

                                7.    Detainees who refuse to return to the general population, but who will
                                      not provide the reason jbr refusal;

                               8.     Detainees who appear to be in danger of bodily harm; or

                               9.     Detainees who seek protection, claiming to be former law
                                      enforcement officers or to have held a sensitive law enforcement
                                      position, whether or not there is official information to verify the
                                      claim.

                      d        1he !DP may order a detainee into administrative segregation following
                               disciplinary segregation after determining that releasing the detainee into the
                               general population would pose a threat to the security and orderly operation
                               of the fi1cility. A detainee transferred from disciplinmy segregation to
                               administrative segregation shall enjoy the same privileges as all others in
                               administrative segregation.

                      e.       A medical professional ordering a detainee removed from the general
                               population shall complete and sign the Administrative Segregation Order,
                               unless the detainee will stay in the medical department's
                               isolation/segregation ward

                      f        A detainee is scheduled for release, removal, or transfer within 24 hours.
                               Such segregation may be ordered for security reasons or for the orderly
                               operation of the facility.

     B.      Administrative Segregation Order

             A written order shall be completed and approved by a supervisory officer before a detainee
             is placed in administrative segregation, except when exigent circumstances make this
             impracticable. In such cases, an order shall be prepared as soon as possible. A copy of the
             order shall be given to the detainee within 24 hours, unless delivery would jeopardize the
             safety, security, or orderly operati on of the facility.




     Special Management Unit                          3                                    September 20, 2000
     (Administrative Segregation)




                                                                                                    GEO-MEN 00063865
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 53
                                     of 97


             In S'PCs!CDFs·:

              I.      The OIC shall complete the Administrative Segregation Order (1-885 attached),
                      detailing the reasons for placing a detainee in administrative segregation, before
                      actual placement.

             2.       In an emergency, the detainee 's placement in administrative segregation may
                      precede the paperwork, which the OIC will prepare as soon as possible.

             3.       All memoranda, medical reports, and other relevant documents shall be attached to
                      the segregation order.

             -f..     A copy of the completed Administrative Segregation Order will be given to the
                      detainee within 24 hours ofplacement in administrative segregation, unless delivery
                      would jeopardize the safe, secure, or orderly operation of the facility.

             5.       The order -will remain on file with the Special A1anagement Unit (Slv!U) until the
                      detainee is returned to the general population.

             6.       When the detainee is released.from the SM[!, the releasing officer will indicate date
                      and time of release on the Administrative Segregation Order, then forward the
                      completed order to the Chief Detention Enforcement Officer for insertion into the
                      detainee 's detention file.

              7.      If thesegregation is ordered for PC purposes, the order shall state whether the
                      detainee requested the segregation; also, whether the detainee requests a hearing
                      concerning the segregation.

             8.       No Administrative Segregation Order is required/or a detainee awaiting removal,
                      release, or tran~fer within 24 hours.

     C.    Review of Detainee Status in Administrative Segregation

           All facilities shall implement written procedures for the regular review of all administrative-
           detention cases, consistent with the procedures specified below.

           In SPCs/CDF:,;;;, a supervisory officer shall conduct a review within 72 hours of the detainee 's
           placement in administrative segregation to determine whether segregation is still warranted
           The review shall include an interview with the detainee. A written record shall be made qf the
           decision and the justification. The Administrative Segregation Review Form (1-885) will be
           used for the review. If the detainee has been segregated for the detainee's protection, but not
           at the detainee's request, the signature of the OlC or Assistant OlC is required on the 1-885
           to authorize continued detention.




     Special Management Unit                        4                                    September 20, 2000
     (Administrative Segregation)




                                                                                                  GEO-MEN 00063866
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 54
                                     of 97


           A supervisoty officer shall conduct the same type of review after the detainee has spent seven
           days in administrative segregation, and every week thereafter for the first month and at least
           eve1y 30 days thereafter. The review shall include an interview with the detainee. A written
           record shall be made of the decision and the justification.

           A copy of the decision and justification for each review shall be given to the detainee, unless,
           in exceptional circumstances, this provision wouldjeopardize security. The detainee shall be
           given an opportunity to appeal a revieiv decision to a higher authority within the facility.

           The Assistant District Director, Detention and Removal shall be notified when any INS
           detainee has been in administrative detention for more than 30 days. This notification shall
           be made through the on-site INS OIC, if one is posted at the facility. When a detainee is held
           in administrative segregation for more than 60 days, the Office of the Assistant Regional
           Director for Detention and Removal shall be notified by the Assistant District Director,
           Detention and Removal, in writing of the reasons. The Region shall then consider whether
           transfer of the detainee to a facility where he/she may be placed in the general population
           would be appropriate.

           1f an INS detainee has been in administrative segregation for more than 30 days and objects
           to this status, the OIC shall revie,t' the case to determine whether that status should continue.
            This review shall take into account the views qfthe detainee. A written record shall be made
           of the decision and the justification. A similar review shall take place every 30 days.

           After seven consecutive days in administrative segregation, the detainee may exercise the right
           to appeal to the OJC the conclusions and recommendations of any review conducted The
           detainee may use any standard form of written communication, e.g., detainee request, to file
           the appeal.

     D.      Conditions of Administrative Segregation (Basic Living Standards)

              1.      Detainees in administrative segregation shall receive the same general privileges as
                      detainees in the general population, consistent with available resources and security
                      considerations.

             2.       The quarters used for segregation shall be well ventilated, adequately lit, appropriately
                      heated and maintained in a sanitary condition at all times. All cells must be equipped
                      with beds. The beds shall be securely fastened to the cell floor or wall.

             3.       The number of detainees confined to each cell or room in administrative segregation
                      should not exceed the capacity for which it was designed. The OIC may approve
                      excess occupancy, on a temporary basis, if the OIC finds that the other basic living
                      standards can still be maintained.




     Special Management Unit                          5                                     September 20, 2000
     (Administrative Segregation)




                                                                                                     GEO-MEN 00063867
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 55
                                     of 97


                      The American Correctional Association Standards for Adult Local Detention
                      Facilities, 3-ALDF-2C-Ol, 3rd Edition, requires 35 square feet of unencumbered
                      space for a single cell occupant; if confinement exceeds 10 hours per day, the required
                      space doubles to at least 70 square feet.

             4.       Clothing and bedding shall be issued to detainees in administrative segregation in
                      accordance with the "Issuance and Exchange of Clothing, Bedding, Linen and
                      Towels" standard. Detainees in administrative segregation will be provided the same
                      opportunity for the exchange of clothing, bedding, and linen, and for laundry as
                      detainees in the general population.

                      In SPCs!CDFs, a detainee in administrative segregation may wear normal
                      institutional clothing and shall be furnished a mattress and bedding. A detainee may
                      not be segregated without clothing, mattress, blankets and pillow, except:

                      a.       When prescribed by a medical professional for medical or psychiatric
                               reasons. If a detainee is so seriously disturbed that he/she is likely to destroy
                               clothing or bedding, or to create a disturbance putting self or others at risk,
                               the medical department shall be consulted immediately to determine whether
                               a regimen of treatment and control may be instituted

                      b.       When the shift supervisor determines the detainee poses a threat to self or
                               property.

                      Exceptions shall occur only when necessary for security purposes, as determined
                      by the OIC. Any exception, and the reasons, shall be recorded in the housing unit
                      log.

             5.       Detainees in administrative segregation shall receive three nutritionally adequate meals
                      per day, from the menu served to the general population. For security purposes,
                      detainees in the SMU shall use disposable utensils only. Under no circumstances shall
                      food be used as punishment.

             6.       Segregated detainees shall have the opportunity to maintain a normal level of personal
                      hygiene. Staff shall provide toilet tissue, a wash basin, tooth brush, shaving utensils,
                      etc., as needed, and may issue retrievable kits of toilet articles.

                      Each segregated detainee shall have the opportunity to shower and shave at least three
                      times a week, unless these procedures would present an undue security hazard. This
                      security hazard will be documented and signed by the OIC, indicating his/her review
                      and approval. Denial of showers will be temporary and situational, and will continue
                      only as long as justified by the security threat.




     Special Management Unit                           6                                     September 20, 2000
     (Administrative Segregation)




                                                                                                      GEO-MEN 00063868
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 56
                                     of 97


             7.       Detainees in administrative segregation will be provided, where practicable, barbering
                      services. Exceptions to this procedure may be permitted only when found necessary
                      by the OIC.

             8.       Recreation shall be provided to detainees in administrative segregation in accordance
                      with the "Recreation" standard.

                      These provisions shall be carried out, absent compelling security or safety reasons
                      documented by the OIC. A detainee' s recreation privileges may be withheld
                      temporarily after a severely disruptive incident. Staff shall document by memorandum
                      and logbook(s) notation every instance when a detainee is denied recreation. The
                      memorandum shall be placed in the detainee' s detention file.

                      When space and resources are available, detainees in administrative segregation will
                      be able to participate in TV viewing, board games, socializing and work details (e.g.,
                      an orderly in the SMU); and provided opportunities to spend time outside their cells,
                      over and above recreation periods.

             9.       The OIC will issue guidelines concerning the property that detainees may retain in
                      administrative segregation.

              10.     A reasonable amount of non-legal reading material will be available to detainees in
                      administrative segregation. The detainee will also be permitted religious material,
                      unless the religious item would pose a threat to security

                      In SPCs!CDFs, the Recreation Specialist (RS) shall provide a reasonable amount of
                      softbound, non-legal reading material, not to exceed two books per detainee at any
                      one time, on a circulating basis.

              11.     Detainees in administrative segregation will be permitted to retain a reasonable
                      amount of personal legal material, unless this would create a security threat. If
                      personal legal material is placed in storage, the detainee shall be able to access the
                      material promptly, upon request.

                      In SPCs!CDFs, detainees will be permitted to retain all personal legal material upon
                      admittance to segregation, provided such material does not create a safety, security
                      and/or sanitation hazard Detainees with a large amount cifpersonal legal material
                      may be required to place a portion of the material in their personal property, -with
                      access permitted during designated hours. Requests to access such legal material
                      should be met as soon as possible, but in no case longer than twenty-four (24) hours
                      after receipt of the initial detainee request to retrieve documents, unless documented
                      security concerns preclude action within this time-frame.




     Special Management Unit                         7                                   September 20, 2000
     (Administrative Segregation)




                                                                                                  GEO-MEN 00063869
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 57
                                     of 97


              12.     A medical professional shall visit every detainee in administrative segregation at least
                      three times a week. In addition to the direct supervision afforded by the unit officer,
                      the shift supervisor shall see each segregated detainee daily, including weekends and
                      holidays.

                      In SPCs!CDFs, the OIC may designate other staff officers to visit each detainee
                      daily. A nurse, doctor or other appropriate health care professional shaff visit every
                      detainee placed in administrative segregation at feast once every workday. The
                      medical visit shaff be notated on the SMU Housing Record (Form 1-888). The
                      medical professional will question each detainee to identify medical problems or
                      requests. Any action taken will be documented in a separate logbook.

              13.     The facility shall follow the "Visitation" standard in setting visitation rules for
                      detainees in administrative segregation. Ordinarily, a detainee retains visitation
                      privileges while in administrative segregation.

              14.     In facilities that permit contact visits, all efforts should be made to allow the detainee
                      to utilize the visiting room during normal visiting hours. The determining factor is the
                      reason the detainee is in segregation. Detainees in PC will not use the visitation room
                      during normal visitation hours. In addition, violent and disruptive detainees may be
                      limited to non-contact visitation.         In extreme cases, even non-contact general
                      visitation may be disallowed for a particular detainee where the visit would present
                      an unreasonable security risk.

                      Under no circumstances are detainees to participate in general visitation while in
                      restraints. If the detainee=s behavior warrants restraints, the visit will not be granted.

                      General visitation may be restricted or disallowed when a detainee, while in an
                      administrative segregation status, is charged with, or has been found to have
                      committed, a prohibited act having to do with visiting guidelines or has otherwise
                      acted in a way that would reasonably indicate that he or she would be a threat to the
                      orderliness or security of the visiting room.

                      Detainees in administrative segregation may not be denied legal visitation, but
                      reasonable security precautions will be taken where necessary. Legal service
                      providers and assistants will be notified of any security concerns prior to the meeting.

              15.     Detainees in administrative segregation shall have the same correspondence privileges
                      as detainees in the general population.

              16.     The facility shall follow the "Telephone Access" standard that provides guidelines for
                      detainees in administrative segregation. Detainees in administrative segregation will
                      be permitted telephone access similar to that provided to detainees in the general
                      population, but in a manner consistent with the special security and safety
                      requirements of detainees in these units.



     Special Management Unit                          8                                      September 20, 2000
     (Administrative Segregation)




                                                                                                      GEO-MEN 00063870
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 58
                                     of 97


              17.     Members of the clergy may visit detainees in administrative segregation, unless the
                      shift supervisor determines the visit presents a security risk or will interfere with the
                      orderly operating of the facility.

                      Violent and uncooperative detainees may be temporarily denied access to religious
                      services until such time as their behavior and attitude warrants.

              18.     Detainees housed in administrative segregation shall have the same law library access
                      as the general population, consistent with security, although the facility may establish
                      a policy of upon-request-only access. The level of supervision will depend on the
                      individual's behavior and attitude.

              19.     Detainees in the SMU for protective custody will be required to use the law library
                      separately or will have requested legal material delivered to them.

             20.      Detainees in administrative segregation shall have the same correspondence privileges
                      as detainees in the general population (see the "Correspondence and Other Mail"
                      standard).

     E.      Forms and Reviews

              1.      A permanent log will be maintained in the SMU. The log will record all activities
                      concerning the SMU detainees, e.g., meals served, recreation, visitors, etc.

                      In SPCs!CD}:,;;, the SMU fog will record the detainee's name, A-number, housing
                      location, date admitted, reasons for admission, tentative release date (for detainees
                      in disciplina,y segregation), and the authorizing official. All releases from the unit
                      will be similarly recorded All persons visiting the unit will sign a separate fog,
                      giving time and date of visit. Unusual activity or behavior of individual detainees
                      will be recorded in the log, with a follow-up memorandum sent through the OIC to
                      the detainee 's file.

             2.        The attached Special Management Housing Unit Record (Form 1-888) shall be
                      prepared immediately upon the detainee 's placement in the SMU The form will be
                      filled out at the end of each shift. CDFs and !GSA facilities shall use the 1-888 or
                      a comparable form for the same purpose.

                      The special housing officer for each sh{ft -will record whether the detainee ate,
                      showered, exercised and took any medication. The record will also be used to notate
                      additional information, e.g., if the detainee has a medical condition, has exhibited
                      suicidal/assaultive behavior, etc.

                      The facility medical officer will be required to sign each individual record when
                      he/she visits the detainee in administrative segregation. The housing officer will
                      initial the record either after the medical visits are completed or at the end qf the
                      shift.


     Special Management Unit                          9                                     September 20, 2000
     (Administrative Segregation)




                                                                                                     GEO-MEN 00063871
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 59
                                     of 97


                      A new record must be created for each week the detainee is in administrative
                      segregation. The completed weekly Special Housing Unit Records will be retained
                      at the SMU until the detainee is released from SMU

                      Upon release from the SM[!, the releasing officer will ensure that the entire housing
                      unit record relating to the detainee is attached to the Administrative Segregation
                      Order and forwarded to the CDEO for inclusion in the detainee 's detention file.

             3.       The attached 1-885 shall be used for formal status reviews (see section 111.C.,
                      above).




     Special Management Unit                         10                                 September 20, 2000
     (Administrative Segregation)




                                                                                                 GEO-MEN 00063872
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 60
                                     of 97


     IV.     AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED
             American Correctional Association 3rd Edition Standards for Adult Local Detention
             Facilities: 3-ALDF-3D-Ol, 3D-02, 3D-03, 3D-05, 3D-06, 3D-09, 3D-l l, 3D-12, 3D-13, 3D-
             14, 3D-15, 3D-16, 3D-l 7, 3D-18, 3D-19, 3D-20, 3D-21, 3D-22, 3D-24.




                                                    Approval of Standard




                                                                                 ··················"""""---

                           {min
                  ~:xen:itive A.s:sodate Com1ni&:siontr
           t)ffkc of Progrmns




           !Vikhael A, i't'iWSOH
           Es1itttlive Aw:;oda.tc Cm:nn1.issioncr
           Offke of Field Opendiorb




     Special Management Unit                           11                         September 20, 2000
     (Administrative Segregation)




                                                                                                 GEO-MEN 00063873
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 61
                                     of 97
U.S. Department of Justice
Immigration and Naturalization Service                                           Administrative Segregation Order


To: - - - - - - - - - - - - - - - - - - - -

From: - - - - - - - - - - - - - - - - - - - Title: - - - - - - - - -

Detainee: - - - - - - - - - - - - - - - - - - -A#: - - - - - - - - - -



The Above Named Detainee Is to Be Admitted to Administrative Segregation For The Following Reason(s):

                    (A)      Is pending an investigation/hearing for the commission of a prohibited act or rule violation
                             and requires pre-hearing detention.

                    (B)      Is under medical observation (medical staff must comment and sign this Order).

                    (C)      ls pending a transfer or release within 24 hours.

                    (D)      Is terminating confinement in Disciplinary Segregation and has been ordered in
                             Administrative Segregation by the Disciplinary Panel.

                    (E)      Is a security risk to him/herself or the security of the facility.

                    (F)      Detainee has requested admission for Protective Custody.

                   I hereby request placement in the Administrative Segregation unit for my own
                   protection. Idol I do not I ] request a hearing concerning my
                   segregation.

Detainee:- - - - - - - - - - - - -A-number: - - - - - - - - -Date: - - - - - - -

Record below, a brief outline of the circumstances and the names of any witnesses to events leading to placement
in Administrative Segregation.




Medical Officer: - - - - - - - - - - -


Admitted by:                                                          Title:
Admitted:    (Date): _ _ _ _ _ _ _ __                                 Time:

Released by:                                                          Title:
Released:           (Date)- - - - - - - - - - -                       Time:

                                                                                                  Form No. 1-886 (02/08/99)




                                                                                                                       GEO-MEN 00063874
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 62
                                     of 97

U.S. Department of Justice
Immigration and Naturalization Service                                                  Administrative Segregation Review

On_ _ _ _ _ _ _ Supervisory Detention Enforcement Officer (SDEO) or contract equivalent_ _ _ _ _ _ _ _ _ _ _ __
        Date                                                                                      (Officer)
conducted a fo1mal review of the Special housing status of_ _ _ _ _ _ _ _ _ _ _A#_ _ _ _ _ _ who is presently in:
                                                                  (detainee)
        Protective Custody Status [ J       Other Administrative Segregation [ J
        Medical Segregation        [ l

Authorizing Supervisor:

Authorizing USPHS Officer (if segregation is for medical reasons):

Detainee has been in Administrative Segregation for_ _ _ _ _ _ _ _days.

The following factors were reviewed with the results as indicated:
                                                                                                         YES         NO
1.    Does the reason for initial placement remain valid?                                                [ J         [ J
2.    Does the detainee pose a threat to himself?                                                        [l          [l
3.    Does the detainee pose a threat to others?                                                         [ ]         [ ]
4.    Does the detainee pose a threat to property?                                                       [ ]         [ ]
5.    Does the detainee pose a threat to security?                                                       [ ]         [ ]
6.    Is the detainee defiant towards authority?                                                         rJ          rJ
7.    Is the detainee unwilling or unable to live in the general population?                             [ ]         [ ]
8.    Is the detainee's habitual conduct, language, or behavior of a type
      which may provoke or instigate stressful/violent situations amongst
      the general population?                                                                            [ ]         [ ]

If any of the above factors are marked "YES", the detainee must continue his/her existing status, unless the OIC determines otherwise. If
all factors are marked "NO," the detainee may be released.

DOCUMENT REVIEW

1.    Is the detainee being offered three showers/week and taken showers?                                [ ]         [ ]
2.    Is the detainee exercising at least one hour daily, 5 days a week?                                 rJ          rJ
3.    Is the detainee being offered three meals daily and consuming at least one meal daily?             [ ]         [ ]
4.    Ts the detainee receiving daily visits from medical staff?                                         [ J         [ J
5.    Are the special housing officers signing and properly filling out the
      special housing unit record?                                                                       [ ]         [ ]

A "NO" answer to any of the above questions will require notification of the Detention Operations Supervisor or officer of equal or greater
rank.

I state that the initial reason for my placement in Protective Custody (PC ) no longer remains valid. I am requesting removal from PC
status. Translation into the Spanish or other language provided by _ _ _ _ _ _ __

Detainee Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _Date/Time: _ _ _ _ _ _ _ __

For the reasons above,         I recommend [ ] do not recommend [ ]            removal from PC status.

SDEO signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Date/Time: _ _ _ _ _ _ _ __

[ ]         Concur with Recommendation
[ ]         Release
[ J         Continue Status

---------------- --------
                                                I
             Officer in Charge                      Date
                                                                                                               Form No l-885 (02/08/00)




                                                                                                                              GEO-MEN 00063875
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 63
                                     of 97

U.S. Department of Justice
Immigration and Naturalization Service                                     Special l\1anagement Unit Housing Record

Name of Detainee: - - - - - - - - - - - - - - - -A#: - - - - - - - - - - - - Room#: - - - -

Violation or Reason: - - - - - - - - - - - - - - -Received Date: - - - - - - -Time: - - - - - - -

Admittance Authorized by: _ _ _ _ _ _ _ _ _ _ _Release Date: _______Time: _ _ _ _ __

Pertinent Information: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

Pertinent Information - Epileptic, Diabetic, Suicidal, Assaultive, etc.

B (Breakfast)    L (Lunch)          (D) Dinner         (Sh) Showers -- Indicate Yes or No
Rec (Recreation) -- log in actual time, i.e., 0900/1000

* Medical representative will initial in the medical block on the special housing unit record daily.



                                                                                                       Form No. 1-888 (02/08/00)




                                                                                                                GEO-MEN 00063876
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 64
                                     of 97



                    U.S. Immigration and Naturalization Service
                             NATIONAL DETENTION STANDARDS
                                 MONITORING INSTRUMENT


      Policy: The Special Management Unit required in every facility isolates certain
      detainees from the general population. The Special Management Unit will consist of two
      sections. One, Administrative Segregation, houses detainees isolated for their own
      protection; the other for detainees being disciplined for wrongdoing (see the "Special
      Management Unit [Disciplinary Segregation]" standard).

                              SPECIAL MANAGEME:NT UMIT (SIVIU)
                                Administrative S1egregc1tio11
                      Components                  Yes No                  Remarks
      1. Does the Administrative Segregation unit
         provide non-punitive protection from the
         general population and individuals
         undergoing disciplinary segregation?
         a. Is a detainee placed in the SMU
             (administrative) in accordance with
            written criteria?
      2. Can staff place a detainee in the SMU
         (administrative) before a written order has
         been approved?
         a. Is a copy of the order given to the
             detainee within 24 hours?
         b. If not, why?
      3. Does the OIC regularly review the status of
         detainees in administrative detention?
         a. Does a supervisory officer conduct a
             review within 72 hours of the detainee's
             placement in the SMU (administrative)?
      4. Does a supervisory officer conduct another
         review after the detainee has spent seven
         days in administrative segregation?
         a. Every week thereafter for the first
             month?
         b. Every 30 days after the first month?
         c. Does each review include an interview
            with the detainee?
         d. Is a written record made of the decision
             and the justification?




                                                                                  GEO-MEN 00063877
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 65
                                     of 97




                                SPECIAL MANAGEME:NT UNIT (SIVIU)
                                      Administrative S1egregs1tion
                            Components                    Yes   No   Remarks
      5.   Is the detainee given a copy of the
           decision and justification for each review?
           a. If not, why not?
           b. Is the detainee given an opportunity to
               appeal the reviewer's decision to
               someone else in the facility?
      6.   Does the OIC routinely notify the Assistant
           District Director, Detention and Removal
           (ADD/ORO), any time a detainee's stay in
           administrative detention exceeds 30 days?
           a. Upon notification that the detainee's
               administrative segregation has
               exceeded 60 days, does the ADD/ORO
               forward written notice to the Assistant
               Regional Director?
           b. How often does INS transfer detainees
               still in the SMU after 60 days to a
               facility they will not require
               administrative segregation?
      7.   Does the OIC review the case of every
           detainee who objects to administrative
           segregation after 30 days in the SMU?
           a. Is a written record made of the decision
               and the justification?
           b. Does the detainee receive a copy of
               this record?
      8.   Is the detainee given the right to appeal to
           the OIC the conclusions and
           recommendations of any review conducted
           after the detainee has remained in
           administrative segregation for seven
           consecutive days?
           a. Does the detainee use any acceptable
               forms of written communication to file
               the appeal, e.g., detainee request?
      9.   Do administratively segregated detainees
           enjoy the same general privileges as
           detainees in the general population?
           a. If not, explain.




                                                                           GEO-MEN 00063878
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 66
                                     of 97




                           SPECIAL MANAGEME:NT UNIT (SIVIU)
                                Administrative S1egregs1tion
                      Components                  Yes No       Remarks
      10. Is the SMU well ventilated?
          a. Adequately lighted?
          b. Appropriately heated?
          c. Maintained in a sanitary condition?
      11. Are all cells equipped with beds?
          a. If yes, is every bed securely fastened to
              the floor or wall?
      12. Does the number of detainees in any cell
          exceed the occupancy limit?
          a. Does the OIC approve excess
              occupancy on a case-by-case basis?
          b. When occupancy exceeds
              recommended capacity, do basic living
              standards decline?
          c. Do criteria for objectively assessing
              living standards exist?
          d. If yes, are the criteria included in the
              written procedures?
      13. Do the segregated detainees have fewer
          opportunities to exchange/launder clothing,
          bedding, and linen than detainees in the
          general population?
      14. Do detainees receive three nutritious
          meals per day?
          a. From the general population's menu of
              the day?
          b. Do detainees eat only with disposable
              utensils?
          c. Is food ever used as punishment?
      15. Can each detainee maintain a normal level
          of personal hygiene in the SMU?
          a. Do the detainee have the opportunity to
              shower and shave at least three times a
              week?
          b. If not, explain.




                                                                     GEO-MEN 00063879
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 67
                                     of 97




                              SPECIAL MANAGEME:NT UNIT (SIVIU)
                                   Administrative S1egregs1tion
                         Components                     Yes   No   Remarks
      16. Are the detainees provided:
          a. Barbering services?
          b. Recreation privileges in accordance
             with the "Detainee Recreation"
             standard?
          c. Non-legal reading material?
          d. Religious material?
          e. The same correspondence privileges
             as detainees in the general population?
          f. Telephone access similar to that of the
             general population?
          g. Personal legal material?
      17. Does a health care professional visit every
          detainee at least three times a week?
          a. Does the shift supervisor visit each
             detainee daily?
          b. Weekends and holidays?
      18. Do procedures comply with the "Visitation"
          standard?
          a. Does the detainee retain visiting
             privileges?
          b. Is the visiting room available during
             normal visiting hours?
      19. Are visits from clergy allowed?
      20. Do the detainees have less law-library
          access than the general population?
          a. Are they required to use the law library
             separately, as a group?
          b. Are legal materials brought to them?
      21. Does the SMU maintain a permanent log?
          a. If yes, does it register every detainee-
             related activity, e.g., meals served,
             recreation, visitors etc.?
      22. Do SPC procedures include completing the
          SMU Housing Record (1-888) immediately
          upon a detainee's placement in the SMU?
          a. Does staff complete the form at the end
             of each shift?
          b. Do CDFs and IGSA facilities use Form
             1-888 (or local equivalent)?




                                                                         GEO-MEN 00063880
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 68
                                     of 97



                               SPECIAL MANAGEME:NT UNIT (SIVIU)
                                  Administrative S,egregs1tion
                      Components                        Yes   No   Remarks
      23. Does staff record whether the detainee
          ate, showered, exercised and took any
          medication during every shift?
          a. Does the log record all pertinent
              information, e.g., a medical condition,
              suicidal/assaultive behavior, etc.?
          b. Does the medical officer/health care
              professional sign each individual's
              record during each visit?
          C. Does the housing officer initial the
              record when all detainee services are
              completed or at the end of the shift?
      24. Is a new record created for each week the
          detainee is in Administrative Segregation?
          a. Are these weekly records retained in
              the SMU until the detainee's return to
              the general population?




                                                                         GEO-MEN 00063881
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 69
                                     of 97



                      U.S. Immigration and Naturalization Service
                              NATIONAL DETENTION STANDARDS
                                  MONITORING INSTRUMENT

                                SPECIAL MANAGEMENT UNIT (SMU)
                                   Administrative Segregation

     Verification Sources:

     The following may serve as sources of information for auditors verifying the
     facility's compliance with this detention standard:

                     SOURCE                 TIME      DATE               LOCATION
      A    SMU Observation
      B.   SMU logs
      C.   Review of the facility's
           Administrative Segregation
           policy and procedures
      D.    Detainee and staff interviews
      E.   *Other

     Facilities must complete the attached Plan of Action for bringing operations into
     compliance. For each element found out of compliance, the plan of action will specify
     remedial action and the estimated timetable for compliance.

     *Remarks: (Record significant facts, observations, other sources used, etc.)




     Auditor's Signature



     Date




                                                                                    GEO-MEN 00063882
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 70
                                     of 97




                                     SPECIAL MANAGEMENT UNIT
                                        (Disciplinary Segregation)


     I.      POLICY

             Each facility will establish a Special Management Unit that will isolate certain detainees from
             the general population. The Special Management Unit will have two sections, one for
             detainees being segregated for disciplinary reasons; the other for detainees being segregated
             for administrative reasons (see "Special Management Unit [Administrative Segregation]"
             Standard).

     II.     APPLICABILITY

             The standards provided in this Detention Standard shall apply to the following facilities
             housing INS detainees:
             1. Service Processing Centers (SPCs);
             2. Contract Detention Facilities (CDFs); and
             3. State or local government facilities used by INS through Intergovernmental Service
                Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                facilities."
             Within the document additional implementing procedures are identified for SPCs and CDFs.
             Those procedures appear in italics. IGSA facilities may find such procedures useful as
             guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
             SPCs/CDFs, provided they meet or exceed the objective represented by each standard

             See the separate "Definitions" Standard for the meaning of certain terms used in this
             document.

     HI.     STANDARDS AND PROCEDURES

     A.      Placement in Disciplinary Segregation

             To provide detainees in the general population a safe and orderly living environment, facility
             authorities shall discipline anyone whose behavior does not comply with facility rules and
             regulations. This may involve temporary confinement apart from the general population, in
             the Special Management Unit (SMU). A detainee may be placed in disciplinary segregation
             only by order of the Institutional Disciplinary Committee, after a hearing in which the detainee
             has been found to have committed a prohibited act.




     Special J\1anagement Unit                                                            September 20. 2000
     (Disciplinary Segregation)




                                                                                                   GEO-MEN 00063883
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 71
                                     of 97


             The disciplinary committee may order placement in disciplinary segregation only when
             alternative dispositions would inadequately regulate the detainee's behavior.

             A maximum sanction of 60 days in disciplinary segregation shall apply to violations associated
             with a single incident. After the first 30 days, the OIC shall send a written justification to the
             Assistant District Director for Detention and Removal (ADD/DRO). Considering the
             grounds for the OIC' s disciplinary action, the ADD/DRO may decide to transfer the detainee
             to a facility where security is such that he/she could be placed in the general population.

     B.       Disciplinary Segregation Order

             A written order shall be completed and signed by the chair of the Institutional Disciplinary
             Committee panel before a detainee is placed in disciplinary segregation. A copy of the order
             shall be given to the detainee within 24 hours, unless delivery would jeopardize safety,
             security, or the orderly operation of the facility.

             In SPCs!CDFs:

              I.      1he Institutional Disciplinary Panel's chairman shall prepare the Disciplinary
                      Segregation Order (1-883 attached), detailing the reasons for placing a detainee in
                      disciplina,y segregation, before actual placement. All relevant documentation must
                      be attached to the order.

             2.       A copy of the completed Disciplinary Segregation Order will be given to the detainee
                       within 2-f. hours of placement in disciplinmy segregation, unless delivety would
                      jeopardize the safe, secure, or orderly operation of the facility.

             3.       The order will be maintained on file with the Special Management Unit (SM[!) until
                      the detainee is released from the SMU

             -f..     When the detainee is released.from the SlvfU, the releasing officer will indicate date
                      and time of release on the Disciplinary Segregation Order, then forward the
                      completed order to the Chief Detention Enforcement Officer for insertion into the
                      detainee 's detention file.

     C.       Review of Detainee Status in Disciplinary Segregation

             All facilities shall implement written procedures for the regular review of all disciplinary-
             segregation cases, consistent with the procedures specified below.

             In SPCs!CDFs:

              I.      1he Supervis01y Detention Enforcement Officer (SDEO) shall review the status of
                      a detainee in disciplinary segregation every seven days to determine whether the
                      detainee:



     Special J\1anagement Unit                       2                                     September 20, 2000
     (Disciplinary Segregation)




                                                                                                     GEO-MEN 00063884
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 72
                                     of 97


                      a.          abides by all rules and regulations; and,

                      b.          is provided showers, meals, recreation, and other basic living standards, in
                                  accordance with section JII.D., below.

                      The weekly review(:-.) will include an interview with the detainee. The STJEO shall
                      document his/her findings after evety review, by completing a Disciplinary
                      Segregation Review Form (1-887).

             2.       The SDEO may recommend the detainee 's early release from the SMU upon finding
                      that time in disciplinary segregation is no longer necessary to regulate the detainee 's
                      behavior.

             3.       An early-release recommendation must have OIC approval before the detainee can
                      be returned to the general population.

             4.       The SDEO may shorten, but not extend, the original sanction.

             5.       All review documents shall be placed in the detainee's detention file.

             6.       Provided institutional security is not compromised, the detainee shall receive at each
                      formal review, a written copy of the reviewing officer's decision and the basis for
                       this finding.

     D.      Conditions of Segregation (Basic Living Standards)

              I.      The conditions of confinement will depend on the amount of supervision required to
                      control the individual and safeguard other detainees and staff

             2.       Detainees housed in disciplinary segregation generally have fewer privileges than those
                      housed in administrative segregation. These detainees are subject to more stringent
                      personal property control, restricted reading material, and limitations imposed on
                      television viewing, commissary/vending machine privileges, etc.

             3.       Standard living conditions shall not be modified for detainees in the SMU for
                      disciplinary purposes.

             4.       The OIC shall maintain the same living levels of decency and humane treatment for
                      each detainee in disciplinary segregation, regardless of the purpose for which the
                      detainee has been segregated. When different treatment is required for security
                      concerns presented by an individual detainee, staff shall prepare written
                      documentation justifying this action. This document will be signed by the OIC,
                      indicating his/her approval.




     Special J\1anagement Unit                          3                                  September 20, 2000
     (Disciplinary Segregation)




                                                                                                     GEO-MEN 00063885
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 73
                                     of 97


             5.       Dry cells may not be a part of the disciplinary segregation unit. Dry cells will be a part
                      of the medical facility and under the supervision and control of the medical staff

             6.       The quarters used for segregation must be well ventilated, adequately lit, appropriately
                      heated and maintained in a sanitary condition at all times. All cells must be equipped
                      with beds. The beds shall be securely fastened to the cell floor or wall.

             7.       The number of detainees confined to each cell or room in disciplinary segregation
                      should not exceed the capacity for which it was designed. The OIC may approve
                      excess occupancy, on a temporary basis, if the OIC finds that the other basic living
                      standards can still be maintained.

                      The American Correctional Association Standards for Adult Local Detention
                      Facilities, 3-ALDF-2C-Ol, 3rd Edition, requires 35 square feet of unencumbered
                      space for a single cell occupant; if confinement exceeds 10 hours per day, the required
                      space doubles to at least 70 square feet.

             8.       Clothing and bedding shall be issued to detainees in disciplinary segregation in
                      accordance with the "Issuance and Exchange of Clothing, Bedding, Linen and
                      Towels" standard. Detainees in disciplinary segregation will be provided the same
                      opportunity for the exchange of clothing, bedding, and linen, and for laundry as
                      detainees in the general population. If, for security purposes, the OIC authorizes an
                      exception, the exception, and its justification, shall be documented in the SMU log.

             9.       A detainee may be deprived of clothing, mattress, blanket, pillow, etc., for medical or
                      psychiatric reasons only, as determined by the medical officer.

                      If a detainee is so seriously disturbed that he/she is likely to destroy clothing or
                      bedding or create a disturbance risking harm to self or others, the medical department
                      shall be notified immediately and a regimen of treatment and control shall be instituted
                      by the medical officer.

              10.     Detainees shall receive their meals according to the schedule used by the general
                      population. Detainees in segregation will be provided nutritionally adequate meals,
                      ordinarily from the menu served to the general population.

                      Detainees in the SMU shall, for security reasons, eat with disposable utensils. Food
                      shall not be used as punishment

              11.     Segregated detainees shall have the opportunity to maintain a normal level of personal
                      hygiene. Staff shall provide toilet tissue, a wash basin, tooth brush, shaving utensils,
                      etc., as needed, and may issue retrievable kits of toilet articles.




     Special J\1anagement Unit                        4                                     September 20, 2000
     (Disciplinary Segregation)




                                                                                                      GEO-MEN 00063886
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 74
                                     of 97


                      Each segregated detainee shall have the opportunity to shower and shave at least three
                      times a week, unless these procedures would present an undue security hazard.

                      a.          The security hazard will be documented and signed by the OIC, indicating
                                  his/her review and approval.

                      b.          Denial of showers will be temporary and situational, and will continue only as
                                  long as justified by the security threat.

             12.      Detainees in the SMU will be provided barbering services. Exceptions to this
                      procedure may be permitted only when authorized by the OIC.

             13.      Recreation shall be provided to detainees in disciplinary segregation in accordance
                      with the "Recreation" standard. The standard provisions shall be carried out, absent
                      compelling security or safety reasons documented by the OIC. A detainee' s
                      recreation privileges may be withheld temporarily after a severely disruptive incident.

                      Staff shall document by memorandum and logbook(s) notation every instance when
                      a detainee is denied recreation. The memorandum shall be placed in the detainee' s
                      detention file.

             14.      As a rule, detainees in disciplinary segregation will have significantly fewer items of
                      personal property than other detainees. With the exception of items of personal
                      hygiene, detainees in disciplinary segregation may lose the privilege of making
                      commissary or vending machine purchases.

             15.       Access to legal and non-legal reading material shall be as follows:

                      a.          Detainees may retain personal legal material upon admittance to disciplinary
                                  segregation, provided such material does not create a safety, security and/or
                                  sanitation hazard.

                      b.          Detainees with a large amount of legal material may be required to place a
                                  portion of the material in their personal property, with access permitted during
                                  scheduled hours.

                      c.          Requests for access to legal material shall be accommodated as soon as
                                  possible, but in no case more than 24 hours after receipt of the initial detainee
                                  request to retrieve documents, except for documented security reasons.

                      d.          The Recreation Specialist (RS) shall offer each detainee soft-bound, non-legal
                                  books on a rotating basis, provided no detainee has more than two books
                                  (excluding religious material) at any one time.




     Special J\1anagement Unit                            5                                    September 20, 2000
     (Disciplinary Segregation)




                                                                                                         GEO-MEN 00063887
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 75
                                     of 97


                      e.          When developing the schedule for law library-access, the OIC will set aside
                                  blocks of time for the detainees in disciplinary segregation. These detainees
                                  will be afforded legal access comparable to, but not the same as, that of the
                                  general population. Security constraints may impose limits on law-library
                                  access.

                                  •   The facility may choose to provide segregated detainees upon-request
                                      access only.

                                  •   Violent and/or uncooperative detainees may be temporarily denied access
                                      to the law library, until such time as their behavior and attitude warrants
                                      resumed access.

                                  •   On a case-by-case basis, legal material may be brought to individuals in
                                      disciplinary segregation. Denial of access to the law library must be
                                      justified by compelling security concerns, be fully documented in the SMU
                                      logbook, and last no longer than necessary for security purposes.

             16.      A medical professional shall visit every detainee in administrative segregation at least
                      three times a week. In addition to the direct supervision afforded by the unit officer,
                      the shift supervisor shall see each segregated detainee daily, including weekends and
                      holidays.

                      In SPCs!CDF:,;;;, the DIC may designate other staff officers to visit each detainee
                      daily. nurse, doctor or other appropriate health care professional shall visit every
                      detainee placed in disciplinary segregation at least once every workday. The medical
                      visit shall be recorded on the SA1U Housing Record (Form 1-888). ]he medical
                      professional will question each detainee to identifj; medical problems or requests.
                      Any action taken will be documented in a separate logbook.

             17.       The facility shall follow the "Visitation" standard in setting visitation rules for
                       detainees in disciplinary segregation.

                      As a rule, a detainee retains visiting privileges while in disciplinary segregation. The
                      determining factor is the reason for which the detainee is being disciplined.

                      Detainees in disciplinary segregation may not be denied legal visitation. However, the
                      OIC will implement security precautions when necessary. In such cases, legal service
                      providers and assistants will be notified of any security concerns prior to visitation.

             18.      Detainees in disciplinary segregation shall have the same correspondence privileges
                      as detainees in the general population.




     Special J\1anagement Unit                           6                                    September 20, 2000
     (Disciplinary Segregation)




                                                                                                       GEO-MEN 00063888
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 76
                                     of 97


             19.      In accordance with the "Telephone Access" standard, detainees in disciplinary
                      segregation shall be restricted to telephone calls for the following purposes:

                      a.          calls relating to the detainee's immigration case or other legal matters,
                                  including consultation calls;

                      b.          calls to consular/embassy officials; and

                      c.          family emergencies, as determined by the OIC.

             20.      Segregated detainees shall be allowed visits by members of the clergy, upon request,
                      unless the supervisor determines the visit presents a security risk or will interfere with
                      the orderly operation of the facility.

                      a.          The clergy member shall be told the detainees present state of behavior.

                      b.          The clergy member must agree to meet the segregated detainee.

                      c.          Violent and uncooperative detainees may be temporarily denied access to
                                  religious services until such time as their behavior and attitude warrants.

     E.      Forms and Reviews

                      1.          A permanent log will be maintained in the SMU. The log will not all activities
                                  concerning the SMU detainees, e.g., meals served, recreation, visitors, etc.

                                  In STCs!CDFs, the SMU log will record the detainee's name, A-number,
                                  housing location, admitted, reasons for admission, tentative refease date (for
                                  detainees in disciplinary segregation), and the authorizing official. All
                                  releases.from the unit will be similarly recorded All persons visiting the unit
                                  will sign a separate fog, giving time and date of visit. Unusual activity or
                                  behavior of individual detainees-will be recorded in the log, -with a follow-up
                                  memorandum sent through the OIC to the detainee's.file.

                      2.      In SPCs the attached 1-888 shall be prepared immediately upon the detainee 's
                              placement in the SMU The form will be .filled out at the end of each shift.
                               CD}:,;; and !GSA facilities shall use the I-888 or equivalent for the same
                              purpose.

                                  The special housing officer for each shift will record whether the detainee
                                  ate, showered, exercised and took any medication. The 1-888 will also be
                                  used to record additional in.formation, e.g., if the detainee has a medical
                                  condition, has exhibited suicidal/assaultive behavior, etc.




     Special J\1anagement Unit                           7                                   September 20, 2000
     (Disciplinary Segregation)




                                                                                                       GEO-MEN 00063889
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 77
                                     of 97


                                  1he facility medical officer will be required to sign each individual's record
                                  when he/she visits the detainee in disciplinary segregation. The housing
                                  qfficer will initial the record either after the medical visits are completed or
                                  at the end of the shift.

                                  A new record must be created.fbr each week the detainee is in disciplinary
                                  segregation. 1he completed weekly Special Housing Unit Record,;; will be
                                  retained at the SlvfU until the detainee is released from SMU

                                  The detainee 's release from the SA1U, the releasing officer will insure that
                                  the entire housing unit record relating to the detainee is attached to the
                                  Disciplinary Segregation Order and.fbrwarded to the CDEOfor inclusion in
                                  the detainee 's detention file.

                      3.          The attached 1-887 shall be used.fbr formal status reviews (see section IIIC.,
                                  above).




     Special J\1anagement Unit                           8                                    September 20, 2000
     (Disciplinary Segregation)




                                                                                                        GEO-MEN 00063890
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 78
                                     of 97


     IV.       AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED
               American Correctional Association 3rd Edition Standards for Adult Local Detention
               Facilities: 3-ALDF-3D-Ol, 3D-04, 3D-07, 3D-09, 3D-l l, 3D-12, 3D-13, 3D-14, 3D-15, 3D-
               16, 3D-l7, 3D-18, 3D-19, 3D-20, 3D-21, 3D-23.




                                                   Approval of Standard




                        C'Hmin
           .A.ctmit~:xen:itive A.s:sodate Com1ni&:siontr
           t)ffkc of Progrmns




           !Vikhael A, i't'iWSOH
           Es1itttlive Aw:;odatc Cm:nn1.issioncr
           Offke of Field Opendiorb




     Special J\1anagement Unit                         9                           September 20, 2000
     (Disciplinary Segregation)




                                                                                            GEO-MEN 00063891
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 79
                                     of 97

U.S. Department of Justice
Immigration and Naturalization Service                        Disciplinary Segregation Order


To:       SPECIAL MANAGEMENT UNIT                                    Date/Time of

From:
            (Officer In Charge or designee)


Subject: Placement of - - - - - - - - - - - - A-Number- - - - - - -
                           (Detainee Name)



An Institutional Disciplinary Panel Hearing Was Conducted on _ _ _ _ _ _ _ _ . The Above
                                                                        Date
Named Detainee Was Found to Have Committed the Specified Prohibited Act(s) listed below.


PROHIBITED ACT(S) _ _ _ _ _ _ _ _ _ _ _ CODE: _ _ __
                  -------------
                                       CODE: - - - - -
                  -------------
                                       CODE: -----

                  -------------
                                       CODE: -----

                -------------
                                       CODE: - - - - -


                                                               DAYS IMPOSED: - - - - -


BELOW IS A BRIEF OUTLINE OF SPECIAL INSTRUCTIONS AND/OR INFORMATION:




Admitted:          Date: - - - - - - - - - - - -         Time: - - - - - - - - - -

Released:          Date: - - - - - - - - - - - -         Time: - - - - - - - - - - -


Released by: _ _ _ _ _ _ _ _ _ _ _ _ __
                   (Officer & Title)



                                                                                     Form I-883 (02/08/00)




                                                                                    GEO-MEN 00063892
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 80
                                     of 97

U.S. Department of Justice
Immigration and Naturalization Service                                                     Disciplinary Segregation Review

On_ _ _ _ _ _ _ Supervisory Detention Enforcement Officer (SDEO) or contract equivalent_ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                 (Officer)
conducted a formal review of the Disciplinary Segregation status of_ _ _ _ _ _ _ _ _ _ _A#_ _ _ _ __

Date Disciplinary Segregation began:

Date Disciplinary SegTegation ends:

Detainee has been in Disciplinary Segregation for _ _ _ _ _ _ _ _days.

The following factors were reviewed with the results as indicated:
                                                                                                         YES   NO
1.    Does the reason for initial placement remain valid?                                                [ J   [ J
2.    Does the detainee pose a threat to himself?                                                        [l    [l
3.    Does the detainee pose a threat to others?                                                         [ ]   [ ]
4.    Does the detainee pose a threat to property?                                                       [ ]   [ ]
5.    Does the detainee pose a threat to security?                                                       l]    l]
6.    Is the detainee defiant towards authority?                                                         rJ    rJ
7.    Is the detainee unwilling or unable to live in the general population?                             [ ]   [ ]
8.    Is the detainee's habitual conduct, language, or behavior of a type
      which may provoke or instigate stressful/violent situations amongst
      the general population?                                                                            [ ]   [ ]

If any of the above factors are marked "YES", the detainee must continue his/her existing status, unless the OIC determines otherwise. If
all factors are marked "NO", the detainee may be released.

DOCUMENT REVIEW

I.    Is the detainee bathing at least twice weekly?                                                     l]    l]
2.    Is the detainee exercising at least one hour daily, 5 days a week?                                 rJ    rJ
3.    Is the detainee consuming at least one meal daily?                                                 [ ]   [ ]
4.    Ts the detainee receiving daily visits from medical staff?                                         [ J   [ J
5.    Are the special housing officers signing and properly filling out the
      special housing unit record?                                                                       [ ]   [ ]

A "NO" answer to any of the above questions will require notification of the Detention Operations Supervisor or officer of equal or greater
rank.


For the reasons above,         I recommend     l ] do not recommend l ]        removal from DS status.

SDEO signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Date/Time: _ _ _ _ _ _ _ __




[ ]         Concur with Recommendation
l]          Release
[ ]         Continue Status




Officer in Charge              Date


                                                                                                               Fann No l-887 (02/08/00)




                                                                                                                        GEO-MEN 00063893
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 81
                                     of 97

U.S. Department of Justice
Immigration and Naturalization Service                                     Special l\1anagement Unit Housing Record

Name of Detainee: - - - - - - - - - - - - - - - -A#: - - - - - - - - - - - - Room#: - - - -

Violation or Reason: - - - - - - - - - - - - - - -Received Date: - - - - - - -Time: - - - - - - -

Admittance Authorized by: _ _ _ _ _ _ _ _ _ _ _Release Date: _______Time: _ _ _ _ __

Pertinent Information: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

               1st

               2nd

               3rd

Pertinent Information - Epileptic, Diabetic, Suicidal, Assaultive, etc.

B (Breakfast)    L (Lunch)          (D) Dinner         (Sh) Showers -- Indicate Yes or No
Rec (Recreation) -- log in actual time, i.e., 0900/1000

* Medical representative will initial in the medical block on the special housing unit record daily.



                                                                                                       Form No. 1-888 (02/08/00)




                                                                                                                GEO-MEN 00063894
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 82
                                     of 97



                     U.S. Immigration and Naturalization Service
                              NATIONAL DETENTION STANDARDS
                                  MONITORING INSTRUMENT


      Policy: Each facility will establish a Special Management Unit in which to isolate certain
      detainees from the general population. The Special Management Unit will have two
      sections, one for detainees in Administrative Segregation; the other for detainees being
      segregated for disciplinary reasons.

                                    SPECIAL MANAGE:.MENT UNIT
                                   (Di sci pl inary Se!Jregat!ion)
                        Components                      Yes No               Remarks
      1. Do      officers    placing    detainees      in
         disciplinary segregation follow written
         procedures?
         a. By disciplinary panel?
      2. Does the sanction for violations committed
         during one incident ever exceed 60 days?
         a. After 30 days, is the ADD notified, in
             writing, of the reasons?
      3. Does         a     completed       Disciplinary
         Segregation       Order     accompany       the
         detainee into the SMU?
         a. Does the detainee receive a copy of the
             order within 24 hours of placement in
             disciplinary segregation?
      3. Do standard procedures include reviewing
         the cases of individual detainees housed
         in disciplinary detention at set intervals?
         a. Who conducts the review?
         b. What is reviewed?
         c. How is the review documented?
         d. Does the reviewer interview the
             detainee?
         e. Can the reviewing officer recommend
             an early release from the SMU?
         f. If yes, under what circumstances?
         g. After each formal review, does the
             detainee receive a written copy of the
             decision and reason(s) for it?
      4. Are the conditions of confinement in the
         SMU proportional to the amount of control
         necessary to protect detainees and staff?




                                                                                     GEO-MEN 00063895
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 83
                                     of 97



                              SPECIAL MANAGE:.MENl' UNIT'
                                 (Di sci pl inary Se!~regafion)
                      Components                      Yes No      Remarks
      5. Do detainees in disciplinary segregation
          have fewer privileges than those housed in
          administrative segregation?
      6. Are living conditions in disciplinary SMUs
          modified to reinforce acceptable behavior?
          a. If yes, does staff prepare written
              documentation for this action?
          b. Does the OIC sign to indicate
              approval?
       7. Does every detainee in disciplinary
           segregation receive the same humane
           treatment, regardless of offense?
      8. Are the quarters used for segregation:
          a. Well-ventilated?
          b. Adequately lighted?
          C. Appropriately heated?
          d. Maintained in a sanitary condition?
      9. Are all cells equipped with beds?
          a. If yes, are beds securely fastened to
             the floor or wall of the cell?
      10. Does the number of detainees confined to
          each cell or room exceed the number for
          which the space was designate?
          a. Does the OIC approve excess
             occupancy on a temporary basis?
      11. Is a dry cell part of the disciplinary SMU?
      12. Under what circumstances are detainees
          segregated without clothing, mattress,
          blanket, or pillow?
          a. Do detainees in the SMU wear special
             clothing?
      13. Do detainees in the SMU have the same
          opportunities to exchange clothing,
          bedding, etc., as other detainees?
      14. Do detainees in the SMU receive three
          nutritious meals/days?
          a. Selected from the Food Service's menu
             of the day?
          b. Do detainees eat with disposable
             utensils only?
          C. Is food used as punishment?




                                                                        GEO-MEN 00063896
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 84
                                     of 97



                                   SPECIAL MANAGE:.MENl' UNIT'
                                    (Di sci pl inary Se!~regafion)
                       Components                         Yes   No   Remarks
      15. Are detainees allowed to maintain a
          normal level of personal hygiene, including
          the opportunity to shower and shave at
          least three times/week?
      16. Do the detainees receive:
          a. Barbering services?
          b. Recreation privileges?
          c. Other-than-legal reading material?
          d. Religious material?
          e. The same correspondence privileges
              as other detainees?
          f. Personal legal material?
      17. ls phone access limited by number or type
          of calls? Do limits apply to the following:
          a. Calls about the detainee's immigration
              case or other legal matters?
          b. Calls to consular/embassy officials?
          c. Calls during family emergencies (as
              determined by the OIC)?
      18. Does a health care professional visit every
          detainee in disciplinary segregation every
          day, Monday through Friday?
          a. Does the shift supervisor visit each
              segregated detainee daily?
          b. Weekends and holidays?
      19. Are SMU detainees allowed visitors, in
          accordance with the "Visitation" standard?
          a. Are they allowed to use of the visiting
              room during normal visiting hours?
          b. Do detainees participate in general
              visitation while in restraints?
      20. Do SMU detainees receive legal visits, as
          provided in the "Visitation" standard?
          a. In certain circumstances only?
          b. Are legal service providers notified of
              security concerns arising before a visit?




                                                                           GEO-MEN 00063897
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 85
                                     of 97




                               SPECIAL MANAGE:.MENT UNIT
                                  (Di sci pl inary Se!Jregat!ion)
                       Components                      Yes No       Remarks
      21. Are visits from clergy allowed?
          a. If yes, does staff disclose the reason
               for the detainee's disciplinary
               segregation?
          b. Is the clergy member given the option
               of visiting/not visiting the segregated
               detainee?
          c. Are violent/uncooperative detainees
               denied access to religious services
               until their behavior improves?
      22. Do SMU detainees have the same law
          library access as others?
          a. If yes, only upon request?
          b. Do violent/uncooperative detainees
              retain access to the law library?
          c. Is legal material brought to individuals
              in the SMU on a case-by-case basis?
          d. Does staff document every incident of
              denied access to the law library?
          e. Where?
      23. Are all detainee-related occurrences
          documented, e.g., meals served,
          recreation activities, visitors, etc.?
      24. Is the SPC's Special Management Housing
          Unit Record (1-888) prepared as soon as
          the detainee is placed in the SMU?
          a. Are all l-888s filled out by the end of
              each shift?
          b. Does the CDF/IGSA facility use the
              1-888 (or equivalent local form)?




                                                                          GEO-MEN 00063898
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 86
                                     of 97




                              SPECIAL MANAGE:.MENT UNIT
                                 (Di sci pl inary Se!Jregat!ion)
                      Components                      Yes No       Remarks
      25. Does SMU staff record whether the
          detainee ate, showered, exercised, took
          medication, etc.?
          a. Are details about the detainee logged,
             e.g., a medical condition,
             suicidal/violent behavior, etc.?
          b. Does the health care official sign
             individual records after each visit?
          c. Does the housing officer initial the
             record when all detainee services are
             completed or at the end of the shift?
          d. Is a new record created weekly for each
             detainee in the SMU?
          e. Does the SMU retain these records
             until the detainee leaves the SMU?




                                                                         GEO-MEN 00063899
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 87
                                     of 97




                     U.S. Immigration and Naturalization Service
                              NATIONAL DETENTION STANDARDS
                                  MONITORING INSTRUMENT

                                   SPECIAL MANAGEMENT UNIT
                                    (Di sci pl inary Segregation)

     Verification Sources:

     The following may serve as sources of information for auditors verifying the
     facility's compliance with this detention standard:

                      SOURCE                TIME      DATE               LOCATION
      A    Detainee Detention Files
      B.   SMU Logs
      C.   Facility Policy and Procedures
      D.   Detainee and staff interviews
      E.   Observations of SMU


     Facilities must complete the attached Plan of Action for bringing operations into
     compliance. For each element found out of compliance, the plan of action will specify
     remedial action and the estimated timetable for compliance.

     Remarks: (Record significant facts, observations, other sources used, etc.)




     Auditor's Signature



     Date




                                                                                   GEO-MEN 00063900
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 88
                                     of 97




                                               DEFINITIONS



          This document defines certain terms used in one or more INS detention standards.

     A-FILE, ALIEN FILE-The legal file maintained by INS for each detainee. Contents include, but
     are not limited to passport, driver's license, other identification cards, and photographs; immigration
     history (prior record); and all documents and transactions relating to the detainee's immigration case

     ACCREDITED REPRESENTATIVE-A person representing an organization whom the Board
     of Immigration Appeals has found qualified to practice before INS and/or the Board, in
     accordance with the regulations (see 8 CFR §§ 292.1 and 292.2).

     ADMINISTRATIVE SEGREGATION-A form of separation from the general population used
     when the continued presence of the detainee in the general population would pose a threat to life,
     property, self, other detainees, or staff or to the security or orderly running of the facility. This
     housing status also includes detainees who require protective custody, those who cannot be placed
     in the local population because they are en route to another facility (holdovers), those who are
     awaiting a hearing before a disciplinary panel, and those requiring separation for medical reasons.

     ADMISSION/ADMISSIONS PROCESS-In-processing of newly arrived detainees, which includes
     an orientation to the policies, programs, rules, and procedures of the facility. Classification,
     assignment to living quarters, various inspections, medical screening, and safeguarding of funds,
     valuables and other personal property is completed during this process.

     AMBULATORY RESTRAINTS-"Soft" or "hard" equipment used to restrict a detainee's
     movement but leaving him/her able to eat, drink, or attend to basic bodily functions without staff
     intervention.

     AMMUNITION CONTROL OFFICER (ACO) - An individual who has been designated, in
     writing, responsibility for the physical and administrative control of ammunition in the authorizing
     official's area of accountability.

     ATTORNEY-A member in good standing of the bar of the highest court of any State,
     possession, territory, Commonwealth, or the District of Columbia; who is not under an order of
     any court suspending, enjoining, restraining, disbarring, or otherwise restricting him/her in the
     practice oflaw (see 8 CFR § 1.1.(f)).

     BODY-CAVITY SEARCH-The visual inspection or physical probing of body openings (anus,
     vagina, ears, nose, mouth, etc) where weapons, drugs, or other contraband could be secreted. This
     is the most intrusive means of searching an individual, reserved for instances where other search
     techniques have been considered but rejected as ineffective under the particular circumstances of the
     case. Body-cavity search procedures govern physical probes, but not look-only inspections.


     Definitions                                                                         September 20, 2000



                                                                                                  GEO-MEN 00064008
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 89
                                     of 97


     For example, the procedures would not be appropriate for a visual inspection of the inside of the
     mouth, nose, or ears, unless contraband is found during the course of that inspection. Body-search
     procedures apply whenever contraband is found, because retrieving/seizing the item(s) will involve
     physical entry into or probing within the cavity (in this example, the mouth, nose, or ear).

     CAUSTIC-Capable of burning, corroding, eroding, or destroying by chemical action.

     CENSUS CHECK-See INFORMAL COUNT.

     CHAIN OF COM1VIAND-Order of authority (rank): executive, senior management, senior staff,
     etc. The on-site order of authority at a detention facility descends from the Officer-In-Charge (OIC)
     to the Associate OIC to the Chief Detention Enforcement Officer/Chief of Security, Detention
     Operations Supervisor, etc.

     CHEMICAL-A substance with a distinct molecular composition produced by or used in a chemical
     process.

     CLASS R (RESTRICTED) TOOLS-Devices to which detainees are forbidden access except in
     the presence and constant supervision of staff for reasons of safety or security. Class R includes
     devices that can be used to manufacture or serve as weapons capable of doing serious bodily harm
     or structural damage to the facility. AU portable power tools and accessories are in this category.
     Class R also includes ladders and other such items that are not inherently dangerous but could prove
     useful in unauthorized activities, e.g., escape attempts.

     CLASSIFICATION-A process for assessing detainees on the basis of objective information about
     past behavior, criminal records, special needs, etc.; used to make housing and program assignments.

     CLINICAL DIRECTOR (CD)-Responsible for the delivery of health care services to INS
     detainees.

     COMBUSTIBLE LIQUID-A substance with a flash point at or above 100° Fahrenheit.

     COMMISSARY-An area or system where detainees may purchase approved items.

     CONSULTATION VISITATION-A discussion, either in person or by telephone, between a
     detainee subject to expedited removal and a person of the detainee's choosing.

     CONTACT VISIT-A meeting between detainee and another person authorized to take place in
     an area free of obstacles or barriers that prevent physical contact.

     CONTAINER-Any bag, barrel, bottle, box, can, cylinder, drum, reaction vessel, storage tank, or
     other vessel holding a hazardous chemical; does not include pipes or piping systems.

     CONTRABAND-Any unauthorized item in the facility: illegal, prohibited by facility rules, or
     otherwise posing a threat to the security or orderly operation of the facility. This includes
     unauthorized funds.



     Definitions                                   2                                    September 20, 2000



                                                                                                GEO-MEN 00064009
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 90
                                     of 97


     CONTRACT DETENTION FACILITY (CDF)-Provides detention services under a competitively
     bid contract awarded by the INS.

     CONTROL OFFICER-Directs security activities from the Control Center.

     COUNT SLIP-Documentation of the number of detainees confirmed present during a population
     count in a specific area, signed by the officers involved in the count.

     CORRESPONDENCE-Letters, postcards and other forms of written material not classified as
     packages or publications. Large envelopes containing papers qualify as correspondence, but boxes,
     sacks, and other shipping cartons do not. Books, magazines, newspapers and other incoming printed
     matter are not "correspondence."

     CRIMINAL ALIEN-A foreign national convicted of one or more crimes.

     DETAINEE HANDBOOK-The policies and procedures governing detainee life in the facility: daily
     operations, rules of conduct, sanctions for rule violations, recreation and other programs, services,
     etc.; defined in writing and provided to each detainee upon admission to the facility.

     DETENTION FILE - Contents include receipts for funds, valuables, and other personal property;
     documentation of disciplinary action; reports on detainee behavior; detainee's written requests,
     complaints, and other communications; official responses to detainee communications; records from
     Special Management Unit, etc.

     DIETICIAN-Individual registered or eligible for registration with the American Dietetic Association
     or who has the documented equivalent in education, training, or experience, with evidence of relevant
     continuing education.

     DISCIPLINARY HEARING-Non-judicial administrative procedure to determine whether
     substantial evidence supports finding a detainee guilty of a rule violation.

     DISCIPLINARY COMMITTEE-One or more impartial staff members who conduct and/or
     oversee a disciplinary hearing; see also "INSTITUTIONAL DISCIPLINARY PANEL."

     DISCIPLINARY SEGREGATION-Confinement in a cell removed from the general population
     after a serious violation of facility rules (in accordance with written procedures).

     DIVISION OF IMMIGRATION HEALTH SERVICES (DIHS)-The U.S. Public Health Service
     division charged with advancing global disease prevention through the delivery of primary health care
     to INS detainees. Through a memorandum of understanding with the INS, DIHS physicians, dentists,
     physician assistants, nurse practitioners, nurses, pharmacists, and health care administrators staff INS
     medical facilities. The health-care services they provide include disease-screening and -prevention.
      In addition, DIHS is responsible for all aspects of planning, policy formulation, and program
     direction and management, including coordination and liaison activities, for all health matters
     concerning INS detainees.




     Definitions                                     3                                    September 20, 2000



                                                                                                   GEO-MEN 00064010
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 91
                                     of 97


     EMERGENCY CHANGES - Measures immediately necessary to maintain security or to protect
     the health and safety of staff and detainees.

     EXPOSURE/EXPOSED-Subjected or potentially subjected to a hazardous substance by any
     means (inhalation, ingestion, skin contact, absorption, etc.).

     FACE-TO-PHOTO COUNT-Verifies identity of each detainee by comparing every person present
     with the photographic likeness on his/her housing card.

     FIREARMS CONTROL OFFICER (FCO)-Individual designated responsible for the physical and
     administrative control of all firearms under the jurisdiction of the authorizing official.

     FLAMMABILITY HAZARD-Has a flash point below 200° Fahrenheit, closed cup, or is subject
     to spontaneous heating.

     FLAMMABLE LIQUID-A substance with a flash point below 100° Fahrenheit (37.8°
     Centigrade).

     FLASH POINT-The minimum temperature at which the vapor of a combustible liquid can form
     an ignitable mixture with air.

     FOOD SERVICE ADMINISTRATOR (FSA)-Responsible for planning, controlling, directing,
     and evaluating Food Service Department operations.

     FORMAL COUNT-Detainee population assembled at specific times for attendance check,
     conducted in accordance with written procedures.

     FOUR-POINT RESTRAINT-Confines the individual to a bed or bunk in either a supine or prone
     position. Ordered by OIC when detainee' s unacceptable behavior appears likely to continue, risking
     injury to self or others.

     FULL-TIME WORK ASSIGNMENT-Employed from beginning to end of a shift.

     FUNDS-Cash, checks, money orders, and other negotiable instruments.

     GENERAL CORRESPONDENCE-All correspondence other than "special correspondence."

     GRIEVANCE-A complaint based on a circumstance or incident perceived as unjust.

     GROUP PRESENTATION ON LEGAL RIGHTS-Informational session held in a detention
     facility by an attorney or other legal representative to inform all interested detainees about U.S.
     immigration law and procedures; not a forum for providing confidential or case-specific legal
     advice.

     HARD CONTRABAND-Poses a serious threat to the security of the facility.




     Definitions                                    4                                    September 20, 2000



                                                                                                  GEO-MEN 00064011
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 92
                                     of 97


     HEALTH HAZARD-Includes carcinogens, toxic agents, reproductive toxins, irritants, corrosives,
     senitizers, hepatotoxins, nephrotoxins, neurotoxins, and other agents that act on the hemopoietic
     system or damage the lungs, skin, eyes, or mucous membranes.

     HEALTH SCREENING-A system for preliminary assessment of the physical and mental condition
     of individual detainees upon arrival at the facility; conducted by health care personnel or by a health-
     trained detention officer. The combination of structured inquiry and observation is designed to
     prevent new arrivals who appear to pose a health or safety threat to themselves or others from
     moving into the general population ..

     HEALTH SERVICES ADMINISTRATOR (HSA)-Executive responsible for the facility's health
     care program; may also serve as Clinical Director.

     HOLD ROOM-A secure area used for temporary confinement of detainees before in-processing,
     institutional appointments (court, medical), release, transfer to another facility, or deportation- related
     transportation.

     HOLY DAY-A day specified for religious observance.

     HUNGER STRIKE-A voluntary fast undertaken as a means of protest; medical evaluation of a
     hunger-striking detainee is standard after 72 hours or earlier, at the discretion of medical staff

     ILLEGAL CONTRABAND-Any item prohibited by law, the possession of which constitutes
     grounds for felony or misdemeanor charges.

     INDIGENT-Without funds, or with nominal funds.

     INDOOR RECREATION AREA-A covered and enclosed exercise space 1,000 square feet or
     larger, encompassing 15 square feet per detainee for the planned capacity (number using the space
     at one time).

     INFORMAL COUNT-Population count conducted according to no fixed schedule, when detainees
     are working, engaged in other programs, or involved in recreational activities. Unless a detainee is
     missing, these counts are not reported; also called "census check" or "irregular count."

     INFORMAL RESOLUTION- Brings closure to a complaint or issue of concern to a detainee,
     satisfactory to the detainee and staff member involved; does not require filing of a written grievance.

     INSTITUTIONAL DISCIPLINARY PANEL (IDP)-Review board responsible for conducting
     disciplinary hearings and imposing sanctions for cases of detainee misconduct referred for disposition
     following the hearing. The IDP usually comprises a Hearing Officer and representatives of different
     departments in the facility

     INTERGOVERNMENTAL SERVICE AGREEMENT (IGSA)-A cooperative agreement
     between INS and any State, territory or political subdivision, for the construction, renovation, or
     acquisition of equipment, supplies, or materials required to establish acceptable conditions of
     confinement and detention services. INS may enter into an IGSA with any such unit of government

     Definitions                                      5                                      September 20, 2000



                                                                                                      GEO-MEN 00064012
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 93
                                     of 97


     guaranteeing to provide bed space for INS detainees, and to provide the clothing, medical care, food
     and drink, security, and other necessities specified in the INS Detention Standards; facilities providing
     such services are referred to as "IGSA facilities."

     INVESTIGATING OFFICER- The disinterested individual of supervisory or higher rank who
     conducts an investigation of alleged misconduct; usually a Supervisory Detention Enforcement
     Officer or shift supervisor.

     IRREGULAR COUNT-See INFORMAL COUNT.

     LEGAL ASSISTANT-An individual (other than an interpreter) who, working under the direction
     and supervision of an attorney or other legal representative, assists with group presentations and in
     representing individual detainees. Legal assistants may interview detainees, assist detainees in
     completing forms, and deliver papers to detainees without the attorney being present.

     LEGAL FILE-See A-FILE.

      LEGAL REPRESENTATIVE -An attorney or other person representing another in a matter of
     law, including law students, law graduates not yet admitted to the bar; "reputable individuals";
     accredited representatives; accredited officials; and attorneys outside the United States (see
     8 CFR § 292.1, "Representation and Appearances").

     LIFE-SUSTAINING PROCEDURE (LIFE SUPPORT)- A medical intervention or procedure
     that uses artificial means to sustain a vital function.

     MAIL INSPECTION-Examination of incoming and outgoing letters, packages, etc., for
     contraband, cash, checks and money orders.

     MASTER COUNT-Total number of detainees housed at a facility.

     1VIATERIAL SAFETY DATA SHEET (MSDS)-Basic information about a hazardous chemical,
     prepared and issued by the manufacturer, in accordance with Occupational Safety and Health
     Administration regulations (see 29 CFR 1910.1200; see also OSHA Form 174); among other things,
     specifies precautions for normal use, handling, storage, disposal, and spill cleanup.

     MESSENGER-A person (neither a legal representative nor a legal assistant) whose purpose is to
     deliver or convey documents, forms, etc., to and from the detainee; not afforded the visitation
     privileges of legal representatives and legal assistants.

     MINOR-A juvenile; a person under the age of 18.

     NATIONAL COMMISSION ON CORRECTIONAL HEALTH CARE-Establishes the
     standards for health service in correctional facilities on which accreditation is based.

     NATIONAL FIRE PROTECTION ASSOCIATION-Principal source of fire protection standards
     and codes.



     Definitions                                     6                                     September 20, 2000



                                                                                                    GEO-MEN 00064013
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 94
                                     of 97


     NON-CONTACT VISIT-A barrier preventing physical contact between detainee and visitor(s).

     NON-MEDICAL EMERGENCY ESCORTED TRIP-Authorized detainee visit to a critically ill
     member of his/her immediate family, or to attend the funeral of a member of his/her immediate family.
      "Immediate family" member refers to a parent (including stepparent and foster parent), child, spouse,
     sister, or brother of the detainee.

     NON-MERIT FACTOR-Any characteristic or status immaterial to a detainee's mental or physical
     ability to perform a given assignment.

     NON-SECURITY KEY(S)-If duplicated by unauthorized persons and/or lost, would not constitute
     an emergency, requiring urgent action; not critical to facility safety and security.

     OFFICER-IN-CHARGE (OIC)-The highest-ranking official in the on-site chain of command at
     a facility; the facility director. In contract and IGSA facilities, often referred to by another title, e.g.,
     Administrator, Warden, etc.

     OUT COUNTS-Detainees temporarily away from the facility, but included in the master count

     OUTDOOR RECREATION AREA-Open-air space for exercise or other leisure activities, large
     enough to allow 15 square feet per detainee for the largest group expected to use the area at any one
     time; but not less than 1,500 square feet.

     PAT-DOWN SEARCH-Relies on the sensitivity of the officer's hands as they tap or run over the
     detainee's clothed body; may require the detainee to reveal pocket contents. The least intrusive body
     search.

     PHYSICAL EXAMINATION-A thorough evaluation of an individual's physical condition and
     medical history conducted by or under the supervision of a licensed professional.

     PLAN OF ACTION-Describes steps the facility will take to convert a condition that has caused a
     determination of noncompliance with a standard.

     POSSESSION-Control over an item on one's person, or in one's assigned or personal space.

     POST ORDERS-Written orders that specify the duties of each position, hour-by-hour, and the
     procedures the post officer will follow in carrying out those duties.

     PROGRESSIVE RESTRAINTS-Control the detainee in the least restrictive manner required, until
     and unless the detainee's behavior warrants stronger and more secure means of inhibiting movement.

     PROTECTIVE CUSTODY (PC)-Administrative segregation for the detainee's own safety.

     REASONABLE SUSPICION-Not intuition, but articulable facts that lead the officer(s) to suspect
     a particular person is concealing a weapon, contraband, or evidence of a crime.




     Definitions                                       7                                      September 20, 2000



                                                                                                        GEO-MEN 00064014
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 95
                                     of 97


     RELIGIOUS PRACTICES-Worship, observances, services, meetings, ceremonies, etc., associated
     with a particular faith; access to religious publications, religious symbolic items, religious counseling
     and religious study classes; and adherence to dietary rules and restrictions.

     REPRESENTATIVE OF THE NEWS :MEDIA-Person whose principal employment is gathering
     or reporting news for a:
        • General circulation newspaper (covering politics, society, business, sports, arts, religion, etc.)
            which publishes legal notices for the local distribution area; A newsmagazine with a national
            circulation, sold at newsstands and by subscription;
        • Newsmagazine with a national circulation, sold at newsstands and by subscription;
        • National or international news service; or
        • News program produced for a radio or television station licensed by the Federal
            Communications Commission (or foreign equivalent).

     SALLY PORT-An enclosure situated in the perimeter wall or fence surrounding the facility,
     containing double gates or doors, of which one cannot open until the other has closed, to prevent a
     breach in the perimeter security; handles pedestrian and/or vehicular traffic.

     SANITATION-The creation and maintenance of hygienic conditions; in the context of food,
     involves handling, preparing, and storing items in a clean environment, eliminating sources of
     contamination.

     SATELLITE FEEDING-Food served and consumed in a location other than where prepared.

     SECURITY KEY(S)- If duplicated by unauthorized persons and/or lost, would jeopardize life,
     safety, property, or security; or would facilitate escape.

     SEGREGATION-Confinement in an individual cell isolated from the general population; for
     administrative, disciplinary, or protective reasons.

     SERVICE PROCESSING CENTER (SPC) - A detention facility of which the primary operator
     and controlling party is the INS.

     SOFT CONTRABAND-Any unauthorized item that does not constitute hard contraband, i.e., does
     not pose a threat to human safety or facility security; includes that quantity of an item possessed in
     an amount exceeding the established limit.

     SPECIAL CORRESPONDENCE/MAIL-Detainee correspondence to or from private attorneys
     or other legal representatives, government attorneys, judges, courts, embassies and consulates, the
     U.S. President or Vice President, members of the U.S. Congress, the U.S. Department of Justice
     (including the INS and the Office of the Inspector General), the U.S. Public Health Service,
     administrators of grievance systems, and representatives of the news media. Correspondence will
     only be treated as special if the sender (for incoming correspondence) or recipient (for outgoing
     correspondence) and his/her title and office are adequately identified on the envelope to provide a
     clear indication that the correspondence belongs in this category.




     Definitions                                     8                                     September 20, 2000



                                                                                                    GEO-MEN 00064015
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 96
                                     of 97


     SPECIAL MANAGEMENT UNIT (SMU)-A housing unit for detainees in administrative or
     disciplinary segregation.

     SPECIAL-NEED DETAINEE-A detainee whose mental and/or physical condition requires special
     handling and treatment by staff Special needs detainees include, but are not limited to, those who
     are emotionally disturbed, mentally retarded or mentally ill, physically disabled, infirm, and drug or
     alcohol addicts/abusers.

     STRIP SEARCH-The removal or rearrangement of some or all of an individual's clothing to enable
     officers to examine the clothing and surfaces of the detainee's body, including breasts, navel, exterior
     anal and genital areas, and the inside of the nose, ears, and mouth. To the extent possible, the officers
     conduct the search visually, without touching the body parts.

     TERMINALLY ILL/INJURED-In critical condition, beyond medical intervention, with death
     imminent or expected during the course of detention or hospitalization, according to the attending
     physician.

     TOXIC-Poisonous; capable of causing injury or death.

     TRAINING-An organized, planned, and evaluated activity designed to achieve specific learning
     objectives and enhance personnel performance. Training may occur on site, at an academy or training
     center, an institution of higher learning, professional meetings, or through contract service or closely
     supervised on-the-job training. Training programs usually include requirements for completion,
     attendance records, and certification of completion. Meetings of professional associations are
     considered training where there is clear evidence of the direct bearing on job performance. In all
     cases, the activity must be part of an overall training program.

     UNENCUMBERED SPACE-Open, usable space measuring at least seven feet in at least one
     dimension, free of plumbing fixtures, desk, locker, bed, and other furniture and fixtures (measured
     in operational position).

     UNAUTHORIZED FUNDS-Negotiable instruments (checks, money orders, etc.) or cash in a
     detainee's possession exceeding the facility-established limit.

     UNAUTHORIZED PROPERTY-Not inherently illegal, but against the facility's written rules.

     UNIT DISCIPLINARY COMMITTEE-See DISCIPLINARY COMMITTEE.

     VOLUNTEER GROUP-Individuals who collectively donate time and effort to enhance the
     activities and programs offered to detainees; selected on basis of personal qualities and skills
     (recreation, counseling, education, religion, etc.).

     WORK ASSIGNMENT-Carpentry, plumbing, food service, and other operational activities
     included in the facility's Voluntary Work Program, for which a detainee may volunteer.




     Definitions                                     9                                     September 20, 2000



                                                                                                    GEO-MEN 00064016
Case 1:14-cv-02887-JLK-MEH Document 261-10 Filed 04/29/20 USDC Colorado Page 97
                                     of 97




                                             Approval of Standard




                                                                    ································"""""·---
                            ;Hnlin
             .A.ctmi.t~:xetlitive Associate Com1ni&:siontr
             t)ffkc of Progrmns




             !Vikhael A, Pt'itrson
             Es1itttlivc Aw:;oda.tc Cm:n1uissioncr
             Offke of Field Opendforb




     Definitions                                      10            September 20, 2000



                                                                                         GEO-MEN 00064017
